





EXHIBIT 10.1




BASIC LEASE INFORMATION

CANYON PARK TECHNOLOGY CENTER

OFFICE BUILDING LEASE AGREEMENT








--------------------------------------------------------------------------------







“Lease Date”:

as of March 18, 2008

“Tenant”:

iMergent, Inc.

“Address of Tenant/

Premises”:

1303 North Research Way

Orem, Utah 84097

Contact: Robert Lewis

“Landlord”:

TCU - Canyon Park, LLC, a Utah limited liability company

 

“Address of Landlord”:

Canyon Park Management Company

1501 North Technology Way

Orem, Utah 84097

Contact: Allen Finlinson

 

“Landlord’s Counsel”:

Attn: Monte Deere

Bennett Tueller Johnson & Deere

3865 S. Wasatch Blvd., Suite 300

Salt Lake City, Utah 84109

“Adjusted Rental”:

“The sum of the annual Basic Rental and the annual Excess Operating Expenses and
Excess Taxes.

“Agency”:

None.

 

“Base Year”:

2008

“Basic Rental”:

For office Premises:

Year:

Annual:

Monthly:

1st

$1,185,598.94

$98,799.91

2nd

$1,221,487.34

$101,790.61

3rd

$1,258,016.61

$104,834.72

4th

$1,295,827.60

$107,985.63

5th

$1,334,920.32

$111,243.36




For storage Premises:

Year:

Annual:

Monthly:

1st

$12,912.00

$1,076.00

2nd

$13,299.36

$1,108.28

3rd

$13,698.34

$1,141.53

4th

$14,109.29

$1,175.77

5th

$14,532.57

$1,211.05

The first month’s rent and security deposit shall be due upon execution of the
Lease. The Security Deposit shall be equal to the last month’s rent.





2




--------------------------------------------------------------------------------







“Broker”:

Both parties agree that there is no real estate Broker or Agent is involved in
this Lease and no commissions are due. Tenant represents that it has dealt
directly with and only with Landlord with this Amendment. Tenant shall indemnify
and hold Landlord harmless from all claims of any Brokers or Agents claiming to
have represented Tenant in connection with this Amendment. Landlord agrees to
indemnify and hold Tenant harmless from all claims of any Brokers or Agents
claiming to have represented Landlord in connection with this Amendment.

“Building”:

The Building located in the Park known as “Canyon Park Technology Center”
(“CPTC”) and designated as Building K on the site plan of the Park attached
hereto as Exhibit A.

“Building Services”:

Standard building services as set forth herein shall be provided from 7 a.m. to
6 p.m., Monday through Friday and 9 a.m. to 1 p.m. on Saturday, except Holidays.
After hours heating, ventilating and air conditioning (HVAC) and electrical
service shall be charged at the rate of $15.00 per hour, per pod area with
Tenant providing an honest report of after-hours usage to the Landlord upon
request. If Tenant requests after hours services requiring service personnel,
Tenant will be charged for the cost of such service plus an additional charge of
15% of such cost to cover overhead.

“Commencement Date”:

The date on which the Premises are Substantially Completed. For purposes of this
Lease, "Substantially Completed" and/or "Substantial Completion" means the
earlier of (a) the date on which Tenant actually occupies the Premises, or (b)
the date on which (i) Tenant improvements for the Premises ("Leasehold
Improvements") have been completed so that Tenant may use the Premises for their
intended purpose; (ii) Landlord has obtained authorization for occupancy of the
Premises from appropriate governmental authorities, if required; (iii) Tenant,
its employees, agents, customers, and invitees have ready access to the Building
and the Premises through the lobby, entranceways, and hallways; (iv) the
alterations, fixtures, and equipment installed or to be installed by Landlord
are installed and in good operating order; (v) the Premises are ready for the
installation of the equipment, furniture, fixtures, or alterations that Tenant
will install; and (vi) the following items are installed by Landlord and in good
operating order: (A) hallways on which the Premises are located (including
walls, flooring, ceiling, lighting, etc.), (B) heating, ventilation, and air
conditioning ("HVAC") systems, other mechanical systems, utilities and plumbing
servicing the Premises, and (C) the doors and hardware serving the Premises. The
Commencement Date is anticipated to be July 1, 2008.





3




--------------------------------------------------------------------------------







“Common Roadways”:

The private common roadways shown cross-hatched on Exhibit A-1.

“Escalators”:

“Basic Rent” shall increase annually on each one-year anniversary of the Lease
“Commencement Date” as follows:

Year 2

$0.56 per rentable square feet

Year 3

$0.57 per rentable square feet

Year 4

$0.59 per rentable square feet

Year 5

$0.61 per rentable square feet

Landlord agrees that Tenant storage space shown on Exhibit B-1 is exempt from
annual Escalators.

“Estimated Excess

Operating Expenses”:

Landlord’s estimate of the Excess Operating Expenses, which shall be paid by
Tenant to Landlord on a monthly basis after the Base Year.

“Estimated Excess

Taxes”:

Landlord’s estimate of the Excess Taxes, which shall be paid by Tenant to
Landlord on a monthly basis after the Base Year.

“Excess Operating

 Expenses”:

(i) The amount by which the Operating Expenses Per Square Foot of RA (defined in
Exhibit E) for any calendar year or portion thereof during the Lease Term
exceeds the Base Year Operating Expenses Per Square Foot of RA (defined in
Exhibit E) multiplied by (ii) the RA of the Premises.

“Excess Taxes”:

The product of (i) the amount by which the Taxes per Square Foot of RA (defined
in Exhibit E) for any calendar year or portion thereof during the Lease Term
exceeds the Taxes Per Square Foot of RA during the Base Year, multiplied by (ii)
the RA of the Premises.

“Furniture”:

Landlord will provide Tenant with the use of the Herman Miller modular furniture
systems currently in the Premises and from existing Canyon Park inventory,
provided such furniture is not being used by Landlord or other tenants and
subject to availability and at no cost to Tenant. Tenant is responsible for any
items needing to be purchased over and above current inventory. Tenant is
responsible for any damage to the furniture, normal wear and tear excepted.
Landlord shall be responsible for all setup costs to reconfigure, layout,
design, delivery, and installation of Landlord furniture for Tenant for the
initial setup of the Premises as shown on Exhibit B.

“HVAC System”:

The DDC controls have been upgraded in the entire Building. Some of the VAV
boxes were replaced; including a VFD drive.





4




--------------------------------------------------------------------------------







“Land”:

The land upon which the Building is located, which land is shown hatched on
Exhibit A attached hereto.

Legal Requirements:

Laws and ordinances of all federal, state, county, and municipal governments,
and rules, regulations, orders and directives of all departments, agencies or
offices thereof, and of any other governmental, public or quasi-public
authorities having jurisdiction over the Premises, the Property, the Park or any
portion(s) thereof.

“Park”:

All of the Park Buildings together with all of the land in Canyon Park
Technology Center outlined on Exhibit A attached hereto comprised of
approximately 85.5 acres and all landscaping, driveways, roadways, parking areas
and other improvements now or hereafter located on such land.

“Park Buildings”:

The Buildings located in the Park including, without limitation, Building K,
which Park Buildings are shown on the site plan of the Park attached hereto as
Exhibit A.

“Parking/Reserved Parking”:

Landlord shall provide Tenant with fifteen (15) Reserved Parking stalls close to
the entrances of the Building free of charge throughout the Term of the Lease.
Tenant agrees to reimburse the for the costs for Landlord to paint and maintain
the reserved stalls described in the Parking/Reserved Parking section.
Additional Reserved Parking can be made available to Tenant, by Landlord, for
$300.00 per stall, per year. Other than the above Reserved Parking, all other
parking shall be open and available on an unreserved basis in the parking areas
shown on Exhibit A, provided Landlord may in its sole discretion designate
parking spaces as reserved parking for individual tenants based on each tenant’s
proportionate premises square footage.

“Permitted Use”:

Tenant shall use and occupy the Premises for limited warehouse use, shipping and
receiving, general and executive offices, call center and data center space and
for no other use or purpose.

“Premises”:

The Premises are shown cross-hatched on the floor plan attached hereto as
Exhibit B, B-1 and B-2.

“Property”:

Collectively the Land, the Building together with all landscaping, driveways,
parking areas and other improvements now or hereafter situated on the Land.

Rentable Area

(or “RA”) of the

Premises:

Approximately 66,238 rentable square feet located in the Building, consisting of
approximately 64,086 rentable square feet of office and data center space and
approximately 2,152 rentable square feet of storage space in the basement.





5




--------------------------------------------------------------------------------







“Restrictive

Covenants”:

The covenants set forth on Exhibit H attached hereto, and any amendments or
additions thereto pursuant to Paragraph 44.

“Redundant Power”:

Building K is equipped with redundant power systems, provided by Landlord for
Tenant’s use that consists of the existing UPS system and backup power
generation. Tenant, at no additional charge to Tenant, shall have the right to
use their proportionate share (based on rentable square feet leased in the
Building) of the redundant backup power systems in the Building.

“Right Of First Refusal”:

Tenant shall have the Right of First Refusal on any space in Building K as it
becomes available throughout the Term of the Lease on the following conditions:
Upon Landlord receiving an offer for the space by a third party, Tenant shall
provide Landlord with a written commitment to lease additional space in the
Building at ninety-five (95%) of the then-prevailing Fair Market Rent. As used
herein, “Fair Market Rent shall mean the rental rate as determined by an
averaging of comparable leases (not to include subleases) signed within the
previous nine (9) months in Utah County, taking into account; Class of
buildings, quality and condition of space, tenant improvements, amenities,
concessions being offered to tenants, and commissions paid to agents/brokers.
Upon the receipt of written notice that Landlord has received a bona fide offer
(the “Offer”) for the lease of vacant space in the Building by a third party,
Tenant shall have ten (10) days to provide Landlord with an unequivocal,
irrevocable, written commitment to lease the balance of the Premises in
Building. If Tenant fails to provide Landlord with such notice within such
10-day period, Landlord shall be free to lease the vacant space in the Building,
to the third party pursuant to the Offer.

“Security Deposit”:

$112,454.41 payable upon execution of the Lease.

“Security Services”:

Landlord currently provides basic security services, which include card access,
security patrols and limited camera surveillance. Landlord shall provide one
access card, without charge but subject to change without notice, to each
employee at the beginning of the Lease Term and to each new employee when they
are employed. There will be a $15.00 charge, subject to adjustment without
notice, to Tenant for each card that needs to be replaced or changed for any
reason, and that is not returned at the end of the Lease. Landlord will provide
one key to the locks on the corridor doors entering the Premises, with
additional keys to be furnished by the Landlord at Tenant’s expense. The
Landlord at Tenant’s expense shall provide any keys or locks needed within the
Premises. Landlord reserves the right to change these services upon notice.





6




--------------------------------------------------------------------------------







“Shared Park Facilities”:

The Common Roadways, Fitness Center and other facilities of the Park described
on Exhibit G attached hereto which are used in common on a non-exclusive basis
by all tenants of the Park. Landlord reserves the right to reasonably change and
notification of the availability and use of the Shared Park Facilities.

“Signage”:

Subject to Paragraph 9(b) of the Lease, Tenant can construct, at Tenant’s cost
and expense, a monument sign on the Park land outside of the Building, provided
that (a) the size, design, style, color, materials, location, content, and
method of illumination of such sign are, in the reasonable opinion of Landlord
and to city code, (i) aesthetically pleasing, (ii) complementary to the design,
style, and materials of the Building, Park and Park Standards, and (b) the
monument is not permanent and may be removed, at Landlord’s option, without
expense to the Landlord upon the expiration of the Term or Tenant’s occupancy of
the Premises. Additionally, Tenant shall have the right to placement of suite
signage to Canyon Park Standard. Tenant shall not place any signs in the lobby
or on the building without receiving prior written approval from the Landlord,
which will not unreasonably be withheld. The signage shall be consistent with
the guidelines and standards established for Canyon Park. Tenant shall have
signage rights at all entrances of the Building, on the main level lobby
directory and additional premise entry signage placed there by Landlord only.

“Space Planning”;

Landlord shall provide and pay for all Space Planning on the Premises with a
space planner approved and selected by the Landlord.

“Storage Premises”:

The Storage Premises are shown cross-hatched on the floor plan attached hereto
as Exhibit B-2. These Premises shall be used by Tenant for Storage and for no
other purpose. Tenant agrees that the Storage Premises will be cleaned by
Landlord janitorial vendor twice monthly.

“Tenant Improvements”:

Subject to the representations and warranties of Landlord Contained in the
Lease, Tenant accepts the premises “As is” except for the improvements described
herein and subject to Exhibit D attached hereto. Landlord agrees to provide and
pay for all mutually approved Tenant Improvements in the Premises to include
paint, new carpet in areas to replace the broadloom carpet, professional
cleaning of all carpet tiles in the Premises, new CAT5e cabling as mutually
agreed, upgrade of the security system to HID card readers, furniture and v-wall
reconfiguration, new storefront glass as shown on Exhibit B hereto attached and
reconfiguration of the K23 data center as shown on Exhibit B-1.








7




--------------------------------------------------------------------------------







“Term”:

The period commencing on the Commencement Date (as defined below) and, subject
to and upon the terms and conditions set forth herein, or in any exhibit or
addendum hereto, continuing for sixty (60) calendar months thereafter, provided,
however, that if the Commencement Date falls on a date other than the first day
of a calendar month, the expiration date of the primary term shall be extended
so as to give effect to the full term specified above in addition to the
remainder of the calendar month during which the Commencement Date falls.

“Termination of

Building F Lease”:

Landlord shall release Tenant from its Lease obligations for building F, dated
September 27, 2004 and subsequent amendments, on the following conditions: (a)
Tenant is not in material breach of the Lease and no amount of Basic Rent,
sundry items or after-hours HVAC is past due; (b) Tenant vacates the Premises in
building F; (c) Tenant occupies the new Premises in Building K; (d) both parties
agree to conduct a final inspection of the premises in building F, and within 48
hours (during normal business hours) after Tenant vacates the building F
premises, to determine if there is any damage to the premises or required
restoration as per the terms and conditions of the building F lease and
amendments.

The foregoing Basic Lease Information is hereby incorporated into and made a
part of the Lease attached hereto (the “Lease”).

Each reference in the Lease to any of the information and definitions set forth
in the Basic Lease Information shall mean and refer to the information and
definitions hereinabove set forth and shall be used in conjunction with and
limited by all references thereto in the provisions of the Lease. In the event
of any conflict between any Basic Lease Information and the Lease, the Lease
shall control.






















--INTENTIONALLY LEFT BLANK-SIGNATURE ON THE NEXT PAGE--





8




--------------------------------------------------------------------------------










LANDLORD:

TCU - Canyon Park, LLC, a Utah limited liability company

  

 

 

 

Date: March 18, 2008

                                

By:

 

 

 

Name:

Allen Finlinson

 

 

Title:

Vice President/GM

  

 

 

 

  

 

 

 

TENANT:

 

iMergent, a Delaware corporation

  

 

 

 

Date: March 18, 2008

 

By:

 

  

 

 

 

 

 

Name:

Robert Lewis

 

 

Title:

CFO











9




--------------------------------------------------------------------------------







CANYON PARK TECHNOLOGY CENTER

OFFICE BUILDING LEASE AGREEMENT








10




--------------------------------------------------------------------------------










TABLE OF CONTENTS

Paragraph

No.

1. Definitions and Basic Provisions

 

2. Lease Grant

3. Rent

4. Security Deposit

5. Leasehold Improvements

6. Landlord's Obligations

7. Condition of Premises

8. Use

9. Tenant's Repairs and Alterations

10. Assignment and Subletting

11. Compliance with Laws

12. Indemnity

13. Subordination

14. Rules and Regulations

15. Inspection

16. Condemnation

17. Fire or Other Casualty

18. Tenant Notice Regarding Term/Holdover Rent

19. Taxes on Tenant's Property

20. Events of Default

21. Remedies

22. Landlord's Liability

23. Surrender of Premises

24. Attorneys' Fees

25. Mechanic's Liens

26. No Subrogation-Insurance

27. Brokerage

28. Building Name

29. Estoppel Certificates

30. Notices

31. Severability

32. Amendments; No Waiver; Binding Effect

33. Quiet Enjoyment

34. Gender

35. Joint and Several Liability

36. Certain Rights Reserved by Landlord

37. Notice to Lender

38. Captions

39. Miscellaneous

40. Force Majeure

41. Applicable Law





11




--------------------------------------------------------------------------------







42. Third Party Rights

43. Americans with Disabilities Act

44. Site Plan and Restrictive Covenants

45 Security Services

46. Exhibits and Attachments

Exhibit A

- Site Plan of Park

Exhibit A-1

- Land Owned and Controlled by Landlord

Exhibit B

- Floor Plan of the Premises

Exhibit B-1

- Storage Space

Exhibit C

- Rules and Regulations

Exhibit D

- Leasehold Improvements

Exhibit E

- Operating Expenses

Exhibit F

- Bankruptcy

Exhibit G

- Shared Park Facilities

Exhibit H

- Restrictive Covenants

Exhibit I

- Parking





12




--------------------------------------------------------------------------------







CANYON PARK TECHNOLOGY CENTER

OFFICE BUILDING LEASE AGREEMENT




THIS LEASE AGREEMENT is entered into as of the Lease Date set forth in the Basic
Lease Information by and between the Landlord and the Tenant named in the Basic
Lease Information.

1.

Definitions and Basic Provisions.

The definitions and basic provisions set forth in the Basic Lease Information
(the “Basic Lease Information”) executed by Landlord and Tenant
contemporaneously herewith are incorporated herein by reference for all purposes
and shall be used in conjunction with and limited by the reference thereto in
the provisions of this Lease. As used herein, the term “RA,” when referring to
the Premises (defined in the Basic Lease Information) shall mean and refer to
the rentable area of the Premises measured in accordance with the Building
Owners and Managers Association (“BOMA”) method of measurement. The term “RA,”
when referring to the Building or any other Park Building, shall mean the
aggregate total of all RA in the Building in question or in all of the Park
Buildings, as applicable. The Landlord reserves the right to re-measure the
Premises in accordance with BOMA standards, in which event the Basic Rental will
be immediately adjusted to reflect the change in the RA of the Premises.

2.

Lease Grant.

Landlord, in consideration of the rent to be paid and the other covenants and
agreements to be performed by Tenant and upon the terms hereinafter stated, does
hereby lease, demise and let unto Tenant the Premises commencing on the
Commencement Date and ending on the last day of the Term unless sooner
terminated as herein provided.

3.

Rent.

(a)

Tenant shall pay to Landlord Adjusted Rental, which is the sum of the monthly
Basic Rental, the monthly Excess Operating Expenses and the monthly Excess Taxes
(as defined in the Basic Lease Information), as estimated by Landlord from time
to time, in monthly installments in advance on the fifth day of each month in
lawful money of the United States to Landlord at its address set forth above (or
such other address as Landlord shall designate in writing to Tenant) without
notice or demand and without any abatement, deduction or set-off, for each month
of the entire Term. One such monthly installment, shall be payable by Tenant to
Landlord upon the execution of this Lease. A like monthly installment shall be
due and payable without demand beginning on the first day of the calendar month
immediately following the month in which the Commencement Date occurs and
continuing thereafter on or before the first day of each succeeding calendar
month during the Lease Term. Rent for any fractional month at the beginning of
the Lease Term shall be prorated based on one-three hundred sixty-fifth (1/365)
of the current annual Adjusted Rental for each day of the partial month this
Lease is in effect, and shall be due and payable on or before the first day of
the calendar month immediately following the month in which the Commencement
Date occurs.

(b)

During the Term of this Lease, the Basic Rental shall be increased at the
beginning of each lease year as outlined above in the Basic Lease Terms. The
dates described in this Section for computing the adjustment in Basic Rental are
hereinafter sometimes referred to





13




--------------------------------------------------------------------------------







collectively as “Rental Adjustment Dates” and singularly as a “Rental Adjustment
Date”. After each Rental Adjustment Date, the rent as increased shall be deemed
the Basic Rental for all purposes of this Lease.

(c)

If all of any sum due under this Lease is not received by its due date, then
Tenant, to the extent permitted by law, shall pay, in addition to the sum owed,
a late payment charge equal to five percent (5%) of the sum (or portion thereof)
which is overdue. If a check remitted to pay any sum due to Landlord hereunder
shall not be honored upon presentment for payment, then Tenant in addition to
the amount owed, shall pay to Landlord on demand a fee of five percent (5%) of
the amount owed. Following the dishonor of any check presented for payment,
Landlord may require all further payments to be made hereunder to be made by
certified check or money order. Also, if Landlord does not receive any Adjusted
Rental within thirty (30) days after the due date thereof, or fails to pay any
sum (other than Adjusted Rental) which at any time becomes due to Landlord under
any provision of this Lease as and when the same becomes due hereunder, then, in
either such event, Tenant shall pay Landlord interest on such overdue amounts
from the due date thereof until paid at an annual rate (the “Past Due Rate”)
which equals the lesser of (i) eighteen percent ( 18%) or (ii) the highest rate
then permitted by law. All late payment charges and fees for dishonored checks
are to reimburse Landlord for additional costs and expenses which Landlord
presently expects to incur in connection with the handling and processing of
late or dishonored payments. Provision for such late charge, interest or fee for
dishonor shall be in addition to all other rights and remedies available to
Landlord hereunder or at law or in equity and shall not be construed as
liquidated damages or limiting Landlord's remedies in any manner.

(d)

Tenant's covenants and obligations to pay Adjusted Rental and all additional
rental (collectively, the “Rent”) hereunder are unconditional and independent of
any other covenant or condition imposed on either Landlord or Tenant, whether
under this Lease, at law or in equity.

4.

Security Deposit.

The Security Deposit is due upon execution of the Lease. Landlord shall hold the
Security Deposit without liability for interest and as security for the
performance by Tenant of Tenant's obligations under this Lease. Tenant agrees
that such deposit will not be considered an advance payment of rental or a
measure of Landlord's damages in case of default by Tenant. Landlord may, from
time to time, without prejudice to any other remedy, use such deposit to make
good any arrearage in any amount due hereunder and to reimburse Landlord for any
other damage, injury, expense or liability caused to Landlord by any breach of
this Lease. Following any such application of the Security Deposit, Tenant shall
pay to Landlord on demand the amount so applied in order to restore the Security
Deposit to its original amount. If Tenant is not then in default hereunder,
one-half (1/2) of any remaining balance of the Security Deposit shall be
returned by Landlord to Tenant within a reasonable period of time (not to exceed
30 business days) after the expiration of this Lease. The balance of the
Security Deposit shall be held by Landlord until final computation of any sums
(such as the Excess Operating Expenses) which Tenant may owe under this Lease,
not to exceed 60 business days after the expiration of this Lease. If Landlord
transfers its interest in the Premises during the Lease Term, Landlord may
assign the Security Deposit to the transferee and thereafter shall have no
further liability for the





14




--------------------------------------------------------------------------------







return of the Security Deposit. Landlord shall not be required to keep the
Security Deposit separate from its general funds.

5.

Leasehold Improvements.

If Landlord has agreed to construct improvements upon the Premises, such
improvements shall be installed as provided in Exhibit D attached hereto.

6.

Landlord's Obligations.

(a)

Subject to the following limitations, Landlord shall furnish Tenant while Tenant
is occupying the Premises and performing all of its obligations under this
Lease, facilities to provide (i) water (hot and cold) for lavatory and cleaning
purposes at those points of supply provided for general use of tenants in the
Building; (ii) heated and refrigerated air conditioning in season, during
Customary Business Hours (defined below), and at such temperatures and in such
amounts as are considered to be standard in the industry; (iii) janitorial
service to the Premises as is reasonably considered by Landlord to be standard
on weekdays other than Holidays (as hereinafter defined) and such window-washing
as may from time to time in Landlord's judgment reasonably be required; (iv)
elevator service in common with other tenants; provided that Landlord may limit
the number of elevators in operation at times other than Customary Building
Hours; and (v) replacement of Building standard light bulbs and fluorescent
tubes. Also, Landlord shall maintain the public and common areas of the Building
in reasonably good order and condition; provided, however, that Tenant shall
reimburse Landlord for the cost of repairing any damage to such areas occasioned
by Tenant, or its employees, contractor’s agents or invitees. The cost of these
facilities and services shall be included in Operating Expenses (as defined in
Exhibit F). If Tenant desires any of the services specified in this Paragraph 6
at a time or in an amount other than times or amounts herein designated, such
excess service or services shall be supplied to Tenant, subject to availability,
upon Tenant's request for such services, which request shall be made in
accordance with Landlord's normal operating procedures. Tenant shall pay to
Landlord as additional rent the cost of such excess service or services (which
may include a charge for depreciation of Landlord's equipment) within fifteen
(15) days after Tenant's receipt of a bill therefor. “Customary Business Hours”
means 8:00 a.m. to 6:00 p.m. Monday through Friday, and Saturday 9:00 a.m. to
1:00 p.m., except Holidays. “Holidays” means New Year's Day, Martin Luther King
Day, Presidents Day, Memorial Day, the Fourth of July, Labor Day, Thanksgiving
Day, the Friday following Thanksgiving and Christmas Day. After hours heating,
ventilating, air conditioning (HVAC) and electrical service shall be charged at
the rate of $15.00 per hour, per pod with the Tenant providing an honest report
of after hours usage to the Landlord upon request. If Tenant requests after
hours services requiring service personnel, Tenant will be charged for the cost
of such service plus an additional charge of 15% of such cost to cover overhead.





15




--------------------------------------------------------------------------------







(b)

Landlord shall make available to Tenant electric power facilities in the
Premises sufficient to furnish power for lighting, personal computers,
typewriters, voice writers, calculating machines and other machines of similar
low electrical consumption; provided, however, that Landlord shall not provide
power in excess of five (5) watts per square foot of RA of the Premises. If, in
Landlord's judgment, Tenant's use of power exceeds that permitted by the
preceding sentence, Tenant shall bear the entire cost of the excess, including
without limitation, the cost of any metering devices which may be necessary to
determine the amount of such excess. Landlord shall also make available electric
lighting and current for the common areas of the Building in the manner and to
the extent deemed by Landlord to be standard.




(c)

Landlord's obligation to make available the utilities described in this
Paragraph 6 is subject to the rules and regulations of the suppliers of
utilities and of any municipal or other governmental authority regulating the
business of providing utility services. Landlord shall not be responsible or
liable to Tenant for any loss, damage or expense that Tenant may sustain or
incur if either the quantity or character of any utility service is changed,
provided such change is not caused by any action of the Landlord. Any riser or
risers or wiring to meet Tenant's excess electrical requirements will be
installed by Landlord at Tenant's sole cost and expense (if approved by Landlord
in accordance with Paragraph 9 below). If heat generating machines, equipment,
fixtures or devices of any nature whatsoever which affect the temperature
otherwise maintained by the air conditioning system are used in the Premises by
Tenant, Landlord may install supplementary air conditioning units in the
Premises at Tenant's expense (including the cost of installation and the cost of
operation and maintenance thereof).

(e)

Landlord's failure to any extent to make available, or any slowdown, stoppage or
interruption of, the services set forth in this Paragraph 6 resulting from any
cause beyond Landlord’s control (as defined in Paragraph 40) shall not render
Landlord liable in any respect for damages to person, property or business, nor
be construed an eviction of Tenant or work an abatement of Rent, nor relieve
Tenant from fulfilling any covenant or agreement hereof; however, Landlord shall
use reasonable efforts (and shall not be required to employ any workers at
overtime rates) to resume said services in a timely manner.

7.

Condition of Premises. TENANT EXPRESSLY ACKNOWLEDGES THAT (A) TENANT HAS
THOROUGHLY EXAMINED THE PREMISES AND TAKES AND ACCEPTS THE PREMISES IN ITS “AS
IS” CONDITION ON THE COMMENCEMENT DATE EXCEPT WITH REGARDS TO LANDLORDS’
OBLIGATIONS PURSUANT TO SECTION 5 ABOVE , (B) LANDLORD AND LANDLORD'S AGENTS AND
EMPLOYEES HAVE MADE NO REPRESENTATIONS OR WARRANTIES AS TO THE CONDITION OF THE
PREMISES, THE BUILDING, THE PROPERTY OR THE PARK, NOR HAS LANDLORD MADE ANY
COMMITMENTS TO REMODEL, REPAIR OR REDECORATE, EXCEPT AS EXPRESSLY SET FORTH
HEREIN AND (C) LANDLORD EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTY THAT THE
PREMISES ARE SUITABLE FOR TENANT'S INTENDED COMMERCIAL PURPOSE. TENANT EXPRESSLY
WAIVES AND RELEASES LANDLORD FROM ANY OF SAME.





16




--------------------------------------------------------------------------------







8.

Use.

(a)

Tenant shall use the Premises only for the Permitted Use (as defined in the
Basic Lease Information). Tenant shall not occupy or use the Premises, or permit
any portion of the Premises to be occupied or used, for any business or purpose
other than the Permitted Use or for any use or purpose which is unlawful in part
or in whole or deemed by Landlord to be disreputable in any manner or extra
hazardous on account of fire, nor permit anything to be done that will in any
way invalidate or increase the rate of insurance on the Building or its
contents. Tenant shall promptly upon demand reimburse Landlord for any
additional premium charged for any such insurance by reason of Tenant's failure
to comply with the provisions of this Paragraph. Tenant will conduct its
business and control its agents, employees and invitees in such a manner as not
to create any nuisance, interfere with, annoy or disturb other tenants or
interfere with Landlord in the management of the Building, the Property or the
Park. Tenant will maintain the Premises in a clean, healthful and safe condition
and will comply with all laws, ordinances, orders, rules and regulations of all
state, federal, municipal and other agencies or bodies having jurisdiction over
the Premises and governing the use, condition or occupancy of the Premises,
whether existing as of the Commencement Date or enacted subsequent thereto.

(b)

If any governmental license or permit shall be required for the proper and
lawful conduct of Tenant's business in the Premises or any part thereof, Tenant
shall duly procure and thereafter maintain such license or permit and submit the
same to Landlord. Landlord agrees to cooperate with Tenant and to execute such
applications, certificates and other documents as Tenant shall reasonably
request in order for Tenant to procure or maintain any such license or permit,
provided that same is at no cost or expense to Landlord. Tenant shall at all
times comply with the terms and conditions of each such license or permit.
Tenant shall not at any time use or occupy, or suffer or permit anyone to use or
occupy the Premises, or do or permit anything to be done in the Premises, in any
manner which (i) violates the existing, permanent Certificate of Occupancy for
the Premises; (ii) causes or is likely to cause injury to the Building or any
equipment, facilities or systems therein; (iii) constitutes a violation of the
Legal Requirements; (iv) materially impairs the character, reputation or
appearance of the Building as Class A office Buildings; or (v) materially
impairs the proper and economic maintenance, operation and repair of the
Building and/or its equipment, facilities or systems.

9.

Repairs and Alterations.

(a)

Tenant shall keep and maintain the Premises in a good, clean condition of repair
and maintenance. Tenant shall not damage or injure the Premises. If any repairs
or maintenance required to be performed by Tenant are not commenced within
fifteen (15) days and completed within thirty (30) days after Landlord notifies
Tenant of the need for same, Landlord may make such repairs or replacement, and
Tenant shall pay the cost thereof (plus an additional charge of fifteen percent
(15%) of such cost to cover overhead) to Landlord within fifteen (15) days after
Tenant's receipt of a statement from Landlord. Tenant further agrees not to
commit or allow any waste or damage to be committed on any portion of the
Property, and at the termination of this Lease, by lapse of time or otherwise,
Tenant shall deliver up the Premises to Landlord in as good condition as at the
Commencement Date, ordinary wear and tear excepted. Except as may be set forth
in Exhibit D, Landlord shall not be required to make any improvements or repairs
of any kind or character on or to the Property, or any portion thereof, during
the Lease Term. Notwithstanding the foregoing, Landlord shall make all necessary
repairs





17




--------------------------------------------------------------------------------







to the Building components servicing or supporting, but located outside, the
Premises, including without limitation the foundation, outside walls, interior
load-bearing walls, roof, load-bearing beams, and other major structural
components of the Building and treat such repairs as Operating Expenses (as
defined in Exhibit E), unless the need for such repair arises out of (1) the
performance by Tenant of any alterations or other work, (2) any act or omission
of Tenant or its employees, invitees or contractors or (3) the installation of
any equipment, fixtures or property by Tenant in the Premises or the moving of
the foregoing in or out of the Premises, in which event Tenant shall be
responsible to make the repairs.

(b)

Tenant, without the prior written consent of Landlord, shall not paint, install
lighting or decorations (except wall hangings), or install any signs, window or
door lettering or advertising media of any type on or about the Property, or any
part thereof, or make any other alterations, improvements or physical additions
in or to the Property, or any part thereof, which consent shall not be
unreasonably with held by Landlord. At the termination of the Lease, at
Landlord's option and subject to the Landlord’s right to retain improvements
desired by Landlord, Tenant shall restore any portions of the Premises altered,
added to, or improved by Tenant to the original condition. Notwithstanding the
Tenant’s duty hereunder to remove its, any alterations, additions, or
improvements, including without limitation any HVAC, power supply, or other
equipment attached to the Premises, whether temporary or permanent in character,
made in or upon the Property shall, at Landlord’s sole discretion and option, be
Landlord's property on termination of this Lease and shall remain on the
Property without compensation to Tenant. All furniture and unattached, movable
equipment and trade fixtures kept in the Premises by Tenant shall be removed by
Tenant at the termination of this Lease. If the items are not removed, Landlord
may elect that such items will become Landlord's property. If removal occurs,
Tenant, at Tenant's expense, shall repair and restore to its original condition
any portion of the Premises which is damaged by such removal. All such
installations, removals and restorations shall be accomplished in a good
workmanlike manner so as not to damage the Premises or the primary structure or
structural qualities of the Building or any plumbing or electrical lines or
other utility facilities. All contractors used by Tenant in performance of any
alterations or other work in the Premises shall be subject to the approval of
Landlord, such approval not to be unreasonably withheld provided that with
respect to any structural, mechanical or electrical work (regardless of the cost
thereof) Tenant will use Landlord's contractors. If the cost of the alterations
or other work to be performed by Tenant as reasonably estimated by Landlord
shall exceed $30,000 (i) Landlord shall have the right to approve the Tenant’s
architect, which approval shall not be unreasonably withheld, unless Tenant
agrees to use Landlord's architect and (ii) Tenant may either use Landlord,
Landlord's property manager or Landlord's outside construction manager as
construction manager for the project and pay to such construction manager a fee
equal to 3% of the cost of such alteration work or use its own construction
manager with the prior written consent of Landlord, which consent shall not be
unreasonably withheld. Notwithstanding anything herein to the contrary, with
respect to any non-structural alteration which (i) does not affect any Building
system or any portion of the Building outside the Premises and (ii) does not
cost more than $30,000, the consent of Landlord will not be unreasonably
withheld or delayed. In addition, with respect to painting and other cosmetic
work that does not cost more than $30,000 in the aggregate, Landlord's consent
shall not be required provided Landlord receives at least 10 days advance notice
thereof. Promptly after Tenant completes any alteration; it will deliver to
Landlord a set of as-built drawings.





18




--------------------------------------------------------------------------------







10.

Assignment and Subletting.

(a)

Tenant shall not, either voluntarily or by operation of law, assign all or any
portion of this Lease, nor sublet the Premises or any part thereof, nor permit
the Premises or any part thereof to be occupied by any person other than Tenant
or Tenant's employees, without the prior written consent of Landlord which shall
not be unreasonably withheld. If Tenant desires to assign this Lease or sublet
the Premises or any part thereof, Tenant shall so notify Landlord at least sixty
(60) days prior to the date on which Tenant desires to make such assignment or
sublease, which notice shall contain all material terms of the proposed
assignment or sublease and financial information regarding the proposed assignee
or subtenant as a condition of such sublease or assignment, Landlord may require
plans to verify compliance with Building and fire codes. Landlord may assess its
reasonable out of pocket costs for review of such plans. If Tenant desires to
assign this Lease, Landlord shall have the option within thirty (30) days after
receipt of such notice to notify Tenant in writing that Landlord elects to
terminate this Lease as of the date specified by Tenant for said assignment. If
Tenant desires to sublet more than 50% of the RA of the Premises, Landlord shall
have the option within thirty (30) days after receipt of such notice to notify
Tenant in writing that Landlord elects to terminate this Lease as of the date
specified by Tenant for such subletting. If Landlord fails to timely exercise
the foregoing recapture right or if the requested sublease does not trigger a
recapture right on behalf of Landlord, then Landlord shall have forty-five (45)
days after receipt of such notice to notify Tenant whether Landlord consents to
such an assignment or subletting. Landlord shall not unreasonably withhold or
delay its consent to a subletting provided that (a) the sublessee under any such
subletting shall be such person or entity as in the Landlord's judgment is of a
character and engaged in a business such as is in keeping with the standards of
the Park and its occupancy, (b) the sublessee shall have sufficient net worth to
perform its obligations under its sublease, (c) the sublessee shall not be a (i)
government or a governmental authority or a subdivision or an agency of any
government or any governmental authority, (ii) a tenant of the Landlord
elsewhere in the Park, (iii) an entity or person with whom the Landlord has
negotiated (for purposes hereof, “negotiated” shall mean exchanging of written
proposals, leases being prepared or drafts distributed and modified) for a
proposed lease of space in the Park at any time during the six (6) month period
prior to the receipt of said notice by the Landlord or (iv) competitor of
Landlord and (d) the space so to be sublet shall be regular in shape. If
Landlord fails to notify Tenant in writing of such election within said
forty-five (45) day period, Landlord shall be deemed to have consented to such
assignment or sublease. If Landlord consents to a sublease, Tenant shall
provide, at its expense, direct access from the sublet space to a public
corridor of the Building in accordance with plans and specifications approved by
Landlord. No assignment or subletting by Tenant shall relieve Tenant of any
obligations under this Lease. Landlord's consent to any assignment, sublease or
other transaction shall not be deemed a consent to any other or subsequent
transaction.

(b)

If Landlord consents to any subletting or assignment by Tenant as hereinabove
provided and the rent, additional rent and other consideration received by
Tenant under or relating to such sublease exceeds the Rent payable to Landlord
under this Lease, or if Tenant receives any consideration from the assignee
under any such assignment, then 50% of such excess rents and consideration under
or relating to such sublease or 50% of such consideration for any assignment
shall automatically be due and payable by Tenant to Landlord as additional rent
hereunder.





19




--------------------------------------------------------------------------------







(c)

Landlord may transfer and assign, in whole or in part, its rights and
obligations hereunder concurrently with the transfer and assignment of all or
any portion of the Park and in such event and upon assumption by the transferee
of Landlord's obligations hereunder (any such transferee to have the benefit of,
and be subject to, the provisions of this Lease), no further liability or
obligation shall thereafter accrue against Landlord hereunder.

(d)

If Tenant is a corporation, then any merger, consolidation, dissolution or
liquidation, or any change (whether in one or a series of transactions) in
ownership or power to vote of fifty percent (50%) or more of its outstanding
voting stock shall constitute an assignment of this Lease requiring the consent
of Landlord. If Tenant is a partnership, joint venture or other entity, then any
liquidation or dissolution, or any transfer of ownership of interests totaling
fifty percent (50%) or more of the total interests in such entity (whether in
one or a series of transactions) shall constitute an assignment of this Lease
requiring the consent of Landlord.

(e)

Tenant agrees that it shall not place (or permit the placement of) any signs on
or about the Premises or the Park, nor conduct (or permit anyone to conduct) any
public advertising which includes any pictures, renderings, sketches or other
representations of any Building (or a portion thereof) with respect to any
proposed assignment or subletting of the Premises, without Landlord's prior
written consent. In all events, Tenant shall comply with all applicable
governmental regulations.

(f)

Tenant shall not mortgage, pledge, hypothecate or otherwise encumber (or grant a
security interest in) this Lease or any of Tenant's rights hereunder

(g)

Landlord may terminate this Lease if Tenant sells, transfers, exchanges,
distributes, or otherwise disposes of more than thirty percent (30%) of its
assets (except in the ordinary course of business, in a public offering of the
Tenant’s stock, or in a merger or acquisition) unless after such disposition,
the net worth of Tenant as demonstrated to the reasonable satisfaction of
Landlord is an amount acceptable to the Landlord.

(h)

If Tenant assigns this Lease or sublets all or substantially all of the
Premises, any option then held by Tenant (such as an option to renew this Lease
or to expand the size of the Premises) shall terminate automatically upon the
assignment or sublease unless approved otherwise by Landlord.

(i)

Tenant shall pay Landlord's reasonable expenses incurred in reviewing any
request by Tenant under this Paragraph upon demand.

(j)

If the Premises or any part thereof are sublet or used or occupied by anyone
other than Tenant, whether or not in violation of this Lease, Landlord may,
after default by Tenant and expiration of Tenant's time to cure such default,
collect rent from the subtenant or occupant. Landlord may apply the net amount
collected to the Rent, but no such subletting, occupancy or collection shall be
deemed a waiver of any of the provisions of this Paragraph 10 or the acceptance
of the subtenant or occupant as tenant, or a release of Tenant from the
performance of Tenant's obligations under this Lease. Landlord's consent to any
subletting or use or occupancy by others shall not relieve Tenant of its
obligation to obtain Landlord's written consent to any other subletting, use or
occupancy by others.





20




--------------------------------------------------------------------------------







(k)

If requested by Tenant in connection with a potential subletting of the Premises
by Tenant, Landlord agrees (1) to use commercially reasonable efforts to tour
potential sublessees of the Premises, as determined in Landlord’s sole
discretion, through the portion of the Premises to be sublet, and/or (2) refer
Tenant to Landlord’s listing broker. Nothing contained herein shall be construed
as to obligate Landlord to pay any commissions to its listing broker, alleviate
the need for Tenant to obtain Landlord’s consent with respect to any specific
subletting or assignment by Tenant as set forth above, require Landlord to send
prospective tenants of the Park to Tenant rather than lease office space in the
Park to such prospective tenants, or require Landlord to take any actions with
respect to any attempt by Tenant to sublet the Premises other than as
specifically set forth herein.

11.

Compliance with Laws. Tenant shall comply with all Legal Requirements which
relate to Tenant's use of the Premises or Tenant's method of operation therein,
or impose any violation, order or duty on Tenant by reason thereof. Tenant shall
pay all the costs, expenses, penalties and damages which may be imposed upon
Landlord by reason of Tenant's failure to fully and promptly comply with and
observe the provisions of this Paragraph. Landlord shall comply with all Legal
Requirements which relate to the Shared Park Facilities. Landlord agrees to
remedy any non-compliance with Legal Requirements elsewhere in the Park if such
non-compliance has the effect of preventing or hindering Tenant from obtaining a
permit, certificate or approval that Tenant is entitled to obtain hereunder from
local authorities.

12.

Indemnity.

(a)

Landlord shall not be liable or responsible to Tenant for any loss or damage to
any property or person occasioned by theft, act of God, public enemy,
injunction, riot, strike, insurrection, war, court order, requisition or order
of governmental body or authority, or for any damage or inconvenience that may
arise through repair or alteration of any part of the Building or any part of
the Park, or failure to make any such repairs unless caused by the gross
negligence or willful misconduct of Landlord. In addition, Landlord shall not be
liable to Tenant, or to Tenant's agents, servants, employees, customers or
invitees and Tenant shall indemnify, defend and hold harmless Landlord of and
from all fines, suits, claims, demands, losses, liabilities, actions and costs
(including court costs and attorneys' fees, at trial and on appeal) arising in
whole or in part from (i) any injury to person or damage to property caused by
any act, omission or gross neglect of Tenant, Tenant's agents, servants,
employees, customers or invitees, (ii) Tenant's use of the Premises or the
conduct of Tenant's business or profession, (iii) any activity, work, or thing
done, permitted or suffered by Tenant in or about the Premises or (d) any breach
or default in the performance of any obligation on Tenant's part to be performed
under the terms of this Lease unless caused by the gross negligence or willful
misconduct of Landlord. Landlord shall indemnify, defend and hold harmless
Tenant of and from all fines, suits, claims, demands, losses, liabilities,
actions and costs (including court costs and attorneys' fees, at trial and on
appeal) arising directly from (i) any injury to person or damage to property
caused by Landlord, Landlord’s agents, servants or employees, or (ii) conduct of
Landlord, unless caused by the gross negligence or willful misconduct of Tenant.

(b)

Tenant shall not (i) do any act or thing in respect of the Premises, or use or
occupy the Premises, or conduct Tenant's business in any manner, or (ii) permit
or suffer to be done any act or thing or fail to act in respect of the Premises,
whereby the fire insurance or any other insurance then in effect for the
Building, the Property or any other part of the Park or any





21




--------------------------------------------------------------------------------







part thereof shall become void or suspended or whereby any insurance premiums
maintained by Landlord (or imputed premiums, if Landlord self-insures) shall be
higher than those which would normally have been in effect for the occupancy
contemplated under the Permitted Uses in accordance with the terms and
provisions of this Lease. In case of a breach of the provisions of this
Paragraph, if the breach is not due to circumstances beyond Tenant's reasonable
control and if Tenant shall not have remedied the breach within ten (10) days of
Landlord's written notice of the breach to Tenant, then in addition to all other
rights and remedies of Landlord hereunder, Tenant shall (i) indemnify and hold
Landlord and its affiliates harmless from and against any loss which would have
been covered by insurance which shall have become void or suspended because of
such breach by Tenant, and (ii) pay to Landlord any and all increases of
premiums (including imputed premiums) on any insurance resulting from any such
breach.

(c)

Tenant shall defend, indemnify and hold harmless Landlord, its affiliates and
its or their officers, directors, employees and agents, (“Landlord's
Indemnities”) from and against any and all claims arising from or in connection
with (i) any work or thing whatsoever done in the Premises by or for Tenant,
(ii) any act or any condition created in the Premises by Tenant or any of its
subtenants, or its or their-agents, employees, invitees or contractors, or (iii)
any accident, bodily injury (including death) or damage to property, including
damage to property or injury of Tenant or its employees, agents, contractors, or
invitees occurring in the Premises, unless (i) caused by the gross negligence of
Landlord, its agents, employees, or contractors, or (ii) caused by or relating
to any breach or default by Landlord in the full and prompt performance of
Landlord's obligations under this Lease which remains uncured beyond a
reasonable period of time after Landlord is given notice thereof by Tenant.

(d)

Notwithstanding any provision to the contrary, Tenant shall look solely to
Landlord's interests in the Park in the event of any claim against Landlord
arising out of this Lease. No other properties or assets of Landlord or any
agent or employee of Landlord shall be subject to levy, execution or other
enforcement procedures for the satisfaction of any remedy of Tenant arising out
of this Lease. Landlord in no event shall be liable for consequential damages
arising out of any loss of use of the Premises or any equipment or facilities
therein by Tenant or any person claiming through Tenant.

(e)

The indemnity and hold harmless agreements in this Paragraph shall include
indemnification from and against any and all liability, fines, suits, demands,
costs and expenses of any kind or nature (including, without limitation,
reasonable attorneys' fees and disbursements) incurred in or in connection with
any such claim or proceeding brought thereon, and the defense thereof, but shall
be limited to the extent any proceeds actually collected by Landlord or Tenant
(as the case may be) or such injured party under policies owned by Landlord or
Tenant (as the case may be) or such injured party with respect to such damage or
injury are insufficient to satisfy same. The indemnity and hold harmless
agreements in this Paragraph in favor or a party shall not apply in cases of
that party's sole negligence.

13.

Subordination.

(a)

This Lease and all rights of Tenant hereunder are and shall be subject and
subordinate to any deeds of trust, mortgages or other instruments of security
(“Security Instruments”), as well as to any ground leases or primary leases
(“Master Leases”), that now or hereafter cover any of the Property or any
interest of Landlord therein, and to any and all advances made on the security
thereof, and to any and all increases, renewals, modifications,





22




--------------------------------------------------------------------------------







consolidations, replacements and extensions thereof. Landlord hereby expressly
reserves the right, at its option and declaration, to place Security Instruments
and Master Leases on and against any of the Property or any interest of Landlord
therein, superior in effect to this Lease and the estate created hereby. This
clause shall be self-operative and no further instrument of subordination need
be required, however, upon Landlord's request, or upon the request of any holder
(a “Holder”) under any Security Instrument, or of any lessor (a “Lessor”) under
any Master Lease, Tenant shall execute promptly any instrument (including
without limitation an amendment to this Lease that does not materially and
adversely affect Tenant's rights or duties under this Lease) or instruments
intended to subordinate this Lease or to evidence the subordination of this
Lease to any such Security Instrument or Master Lease. Tenant hereby appoints
Landlord Tenant's attorney in fact to execute any such instrument for and on
behalf of Tenant.

(b)

In the event of the enforcement by a Holder under any Security Instrument of the
remedies provided for by law or by such Security Instrument, or in the event of
the termination of any Master Lease, the Holder or the Lessor may terminate this
Lease or may continue this Lease in full force and effect as a direct lease
between such Holder or Lessor and Tenant. If the Holder or Lessor continues this
lease, Tenant will attorn to and automatically become the tenant of such
successor in interest without change in the terms or other provisions of this
Lease (Tenant hereby waiving any right Tenant may have to terminate this Lease
or surrender possession of the Premises) and this Lease shall continue in full
force and effect; provided, however, that such successor in interest shall not
be bound by or liable for (i) any payment of Rent for more than one month in
advance, (ii) any amendment or modification of this Lease made without the
written consent of such Holder, Lessor or successor in interest, or (iii) any
offset, claim or cause of action which Tenant may have against Landlord relating
to the period which is prior to the time Tenant becomes the tenant of such
successor in interest. Upon request by any Holder, Lessor or successor in
interest to either, Tenant shall execute and deliver an instrument confirming
this attornment herein provided for.

(c)

Tenant agrees that any Holder or Lessor may at any time subordinate any rights
which Holder or Lessor may hold to the rights of Tenant under this Lease.

14.

Rules and Regulations. Tenant shall comply fully with the rules and regulations
of the Building, the Property and the Park that are attached hereto as
Exhibit C, and made a part hereof as though fully set out herein. Tenant shall
further be responsible for the compliance with such rules and regulations by the
employees, servants, agents, contractors, visitors and invitees of Tenant.
Landlord reserves the right to amend or rescind any of the rules and regulations
and to make such other and further rules and regulations as in its reasonable
judgment shall from time to time be prudent in the operation and management of
the Premises, the Property and/or the Park, which rules and regulations shall be
binding upon Tenant upon notice to Tenant of same provided that Landlord agrees
to give advance notice to Tenant of any amendment to the rules and regulations
and to consider Tenant's comments thereto, if any.

15.

Inspection and Access. Landlord and its officers, agents and representatives
shall have the right to enter into and upon any and all parts of the Premises at
all reasonable hours (or, if any emergency, at any hour) for all reasonable
purposes, including without limitation making repairs or alterations, inspecting
the Premises, and showing the Premises to prospective tenants, purchasers or
lenders; and Tenant shall not be entitled to any abatement or reduction of Rent
by





23




--------------------------------------------------------------------------------







reason thereof, nor shall such be deemed to be an actual or constructive
eviction. Unless there is an emergency, Landlord shall give prior notice to
Tenant and shall allow a representative to accompany Landlord provided such
representative does not interfere with such entry.

16.

Condemnation.

(a)

If all of the Premises shall be taken by any public or quasi-public authority
under the power of condemnation, eminent domain or expropriation, or in the
event of conveyance of all of the Premises in lieu thereof, this Lease shall
terminate as of the day possession shall be taken by such authority. If
thirty percent (30%) or less of the Premises shall be so taken or conveyed, this
Lease shall terminate only in respect of the part so taken or conveyed as of the
day possession shall be taken by such authority. If more than thirty percent
(30%) of the Premises or if an essential portion of the Property shall be so
taken or conveyed, this Lease shall terminate only in respect of the part of the
Premises, so taken or conveyed as of the day possession shall be taken by such
authority, but Landlord and Tenant shall have the right to terminate this Lease
upon notice given to the other party within 30 days after such taking of
possession. Landlord shall receive any and all funds or compensation paid by the
authority for property taken or conveyed, provided that Tenant shall receive any
portion of such condemnation proceeds awarded by the authority specifically
allocated to improvements paid for by Tenant to the extent such improvements
increased the value of the Premises for purposes of such award.

(b)

If this Lease shall continue in effect as to any portion of the Premises not so
taken or conveyed, the Basic Rent and the RA of the Premises shall be computed
on the basis of the remainder of the Premises as of the day possession shall be
taken. Except as specifically provided herein, in the event of any such taking
or conveyance there shall be no reduction in Rent. If this Lease shall continue
in effect, Landlord shall make all necessary alterations so as to constitute the
remainder of the Premises a complete tenantable unit. Landlord shall do so at
its expense, but shall be obligated only to the extent of the net award or other
compensation (after deducting all expenses in connection with obtaining same)
available to Landlord for the improvements taken or conveyed (excluding any
award or other compensation for land). Within thirty (30) days of Landlord's
receipt of the net award or other compensation, Landlord shall advise Tenant
whether such funds are sufficient or constitute the remainder of the Premises a
complete tenantable unit. If such funds are not sufficient and if Landlord
elects therefore not to proceed, or if for any other reason Landlord does not
make such alterations to constitute the remainder of the Premises a tenantable
unit, Tenant shall have the right upon notice to terminate this Lease.

(c)

All awards and compensation for any taking or conveyance, whether for the whole
or a part of the Premises, the Property or any other portion of the Park shall
be property of Landlord, and Tenant hereby assigns to Landlord all of Tenant's
right, title and interest in and to any and all such awards and compensation.
Tenant shall be entitled to claim in the condemnation proceeding such award or
compensation as may be allowed for Tenant's personal property and for loss of
business, and the cost of Tenant's relocation, but only if such award or
compensation shall be made by the condemning authority in addition to, and shall
not result in a reduction of, the award or compensation made by it to Landlord.

17.

Fire or Other Casualty. If the Premises or the Building shall be destroyed or
materially damaged and Landlord is unable to restore the Premises or the
Building to an acceptable condition within a reasonable amount of time, then
either party may terminate this





24




--------------------------------------------------------------------------------







Lease by notice to the other within thirty (30) days after the occurrence of the
casualty, and this Lease shall terminate as of the date of the casualty. If
neither party terminates this Lease, Landlord shall proceed with reasonable
diligence and at its sole cost and expense to rebuild and repair the Premises or
the Building, as the case may be, and this Lease shall continue in full force
and effect. If the casualty is due wholly or in part to an act or omission of
Tenant or Tenant's agents, employees, invitees or contractors, Tenant shall pay
to Landlord any deductible under Landlord's insurance policies. Notwithstanding
the foregoing, if any Holder requires that the insurance proceeds be used to
retire a debt, or if any Lessor should terminate a Master Lease as a result of
any such casualty, then Landlord may elect not to rebuild and this Lease shall
terminate upon delivery to Tenant of a notice to that effect. Landlord's
obligation to rebuild and repair under this Paragraph 17 shall in all events be
limited to restoring the Premises to substantially the condition same were in
immediately preceding the casualty, excluding all signs, fixtures, equipment or
furniture of Tenant and any alterations, additions or improvements to the
Premises made by Tenant, whether prior to or after the Commencement Date. Tenant
agrees that promptly after completion of such work by Landlord, Tenant shall
proceed with reasonable diligence and at its sole cost and expense to rebuild,
repair and restore all signs, furniture, equipment, fixtures and other
improvements which may have been placed by Tenant within the Premises. Provided
that the casualty did not occur by reason of any act or omission of Tenant or
Tenant's agents, employees, invitees or contractors, Landlord shall allow Tenant
a diminution of Basic Rental during the time the Premises are unfit for
occupancy, which diminution shall be based upon the proportion of square feet
which are unfit for occupancy to the total square feet in the Premises. Except
as hereinafter provided, any insurance which may be carried by Landlord or
Tenant against loss or damage to the Building or to the Premises shall be for
the sole benefit of the party carrying such insurance and under its sole
control. Tenant shall be responsible for obtaining fire and extended coverage
insurance for full replacement cost upon all improvements and fixtures installed
in the Premises at Tenant's expense, if any, and the contents of the Premises.

18.

Tenant Notice Regarding Term/Holdover Rent. For the duration of the Term of the
Lease, Tenant hereby agrees to give Landlord written notice no later than six
(6) months prior to the end of the then-current Term of the Lease of Tenant’s
intent to either (a) extend the Term of the Lease or (b) permit the Term of the
Lease to expire upon the end of the Term. If Tenant fails to give such written
notice to Landlord, the Term of the Lease shall automatically be renewed in each
case for an additional one-year period, subject to the terms and conditions of
the Lease. For the avoidance of any doubt, if Tenant gives proper notice
hereunder that it will permit the current Term of the Lease to expire sixty (60)
months from the Commencement Date above, Should Tenant after giving written
notice of termination, or any of its successors in interest, holdover the
Premises, or any part thereof, after the expiration of the Lease Term, unless
otherwise agreed in writing by Landlord, such holding over shall constitute and
be construed as a tenancy at will only, at a daily rental equal to the daily
Basic Rental payable for the last month of the Lease Term plus twenty-five (25%)
of such amount. The inclusion of the preceding sentence shall not be construed
as Landlord’s consent for Tenant to hold over.

19.

Taxes on Tenant's Property. Tenant shall be liable for all taxes levied or
assessed against all personal property, furniture or fixtures placed by Tenant
in the Premises. If any such taxes for which Tenant is liable are levied or
assessed against Landlord or Landlord's property and if Landlord pays same or if
the assessed value of Landlord's property is increased by inclusion of personal
property, furniture or fixtures placed by Tenant in the Premises, and





25




--------------------------------------------------------------------------------







Landlord pays the taxes based on such increase, Tenant shall pay to Landlord
upon demand that part of such taxes for which Tenant is primarily liable
hereunder.

20.

Events of Default. The following events shall be deemed to be events of default
by Tenant under this Lease:

(a)

Tenant shall fail to pay when due any Adjusted Rental or other sums payable by
Tenant hereunder and such failures continues for a period of five (5) days after
written notice to Tenant by Landlord (or under any other lease now or hereafter
executed by Tenant in connection with space in the Property).

(b)

Tenant shall fail to comply with or observe any other provision of this Lease
(or any other lease now or hereafter executed by Tenant in connection with space
in the Park), and such failure continues for fifteen (15) business days after
delivery to Tenant of notice thereof, provided that if such failure cannot with
due diligence be cured within said 15 business day period, said failure shall
not constitute an event of default if Tenant commences to cure such default
within 10 days after its occurrence and thereafter diligently proceeds to cure
such default to completion.

(c)

Tenant shall make a transfer in fraud of creditors or an assignment for the
benefit of creditors.

(d)

Any petition shall be filed by or against Tenant under any appropriate federal
or state bankruptcy or insolvency law and with respect to an involuntary
petition, same is not dismissed within 60 days after its filing; or Tenant shall
be adjudged bankrupt or insolvent in proceedings filed thereunder; or Tenant
shall admit that it cannot meet its financial obligations as they become due.
For additional provisions regarding Tenant's bankruptcy see Exhibit F.

(e)

A receiver or trustee shall be appointed for all or substantially all of the
assets of Tenant.

(f)

One or more of the events enumerated in clauses (c), (d) and (e) occurs to
Guarantor.

 

(g)

Tenant shall abandon any portion of the Premises. For purposes of this Lease,
Tenant shall be deemed to have abandoned the Premises if Tenant fails to utilize
all or substantially all of the Premises for the purpose permitted herein for
ten (10) or more consecutive business days.

(h)

Tenant shall do or permit to be done anything which creates a lien upon the
Premises which is not removed within 20 days after its creation.

(i)

Tenant shall fail to execute an Estoppel Certificate in the form and time period
requested by Landlord pursuant to Paragraph 29.

The following events shall be deemed to be events of default by Landlord under
this Lease:

(a)

Landlord shall fail to comply with or observe any other provision of this Lease
(particularly paragraph 6), and such failure continues for fifteen (15) business
days after delivery to Landlord of notice thereof, provided that if such failure
cannot with due diligence be cured within said 15 business day period, said
failure shall not constitute an event of default if





26




--------------------------------------------------------------------------------







Landlord commences to cure such default within 10 days after its occurrence and
thereafter diligently proceeds to cure such default to completion.

21.

Remedies. Upon the occurrence of any event of default by either party specified
in this Lease, the other party may pursue any and all remedies which it may then
have hereunder or at law or in equity. In all cases, each party agrees that it
will make commercially reasonable efforts to mitigate damages from any default
by the other party. Upon the occurrence of an event of default by Tenant,
Landlord may exercise any one or more of the following remedies, which shall not
be cumulative:

(a)

Terminate this Lease, in which event Tenant immediately shall surrender the
Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or any arrearage
in Rent hereunder or at law or in equity, enter upon and take possession of the
Premises. If default is by Tenant, to the extent permitted by law, Tenant agrees
to pay to Landlord on demand the amount of all loss, cost, expense and damage
which Landlord may suffer or incur by reason of such termination, whether
through inability (after a commercially reasonable effort) to relet the Premises
on satisfactory terms or otherwise, including the following:

(i)

the worth at the time of award of any unpaid Rent which had been earned at the
time of such termination; plus

(ii)

the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss which Tenant proves could have been reasonably
avoided; plus

(iii)

to the extent such damages are not mitigated by obtaining a new tenant, the
amount of the unpaid Rent for the balance of the term; plus

(iv)

any other amount, including court costs, or costs of reletting (including
leasing and refitting costs), necessary to compensate Landlord for all detriment
proximately caused by Tenant's failure to perform Tenant's obligations under
this Lease or which in the ordinary course of things would be likely to result
therefrom; plus

(v)

at Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law; and

(vi)

all reasonable attorneys' fees incurred by Landlord relating to the default and
termination of this Lease.

All Rent shall be computed on the basis of the amount thereof which was due and
payable to Landlord for the month immediately prior to default. As used in
subparagraphs (i) and (ii) above, the “worth at the time of award” is to be
computed by allowing interest at the Past Due Rate.

If any event of default by Landlord occurs and remains uncured pursuant to the
terms hereof, upon Tenant’s prior written notice to Landlord describing in
detail the default and Landlord’s failure to cure, Landlord shall release Tenant
from obligations under this Lease arising after the date of such written notice
and refund the Security Deposit pursuant to the terms set forth herein.





27




--------------------------------------------------------------------------------







(b)

Enter upon and take possession of the Premises by virtue of the laws of the
State of Utah for summary proceedings for possession of real estate or such
other proceeding as may be applicable, and if Landlord so elects, relet all or
any part of the Premises on such terms as Landlord shall deem advisable
(including, without limitation, such concessions and free rent as Landlord deems
necessary or desirable) and receive and retain all of the rent therefor; and
Tenant agrees (i) to pay to Landlord on demand any deficiency that may arise by
reason of such reletting for the remainder of the Lease Term (or any extension
thereof, if the event of default occurs during such extension term), and (ii)
that Tenant shall not be entitled to any rents or other payments received by
Landlord in connection with such reletting even if such rents and other payments
are in excess of the amounts that would otherwise be payable to Landlord under
this Lease. Tenant shall be liable immediately to Landlord for all costs
Landlord incurs in reletting the Premises, including, without limitation,
brokers' commissions, reasonable attorneys' fees incurred in connection with the
reletting and in connection with Tenant's default hereunder, expenses of
repairing, altering and remodeling the Premises required by the reletting, and
like costs. Tenant expressly acknowledges that Landlord has no duty to relet the
Premises, that Landlord may offer all or any part of the Premises for any
period, to any tenant and for any use which Landlord may elect, and that
Landlord may offer for lease any vacant space in the Project Buildings prior to
offering the Premises for lease.

(c)

Make such payments or enter upon the Premises, and perform whatever Tenant is
obligated to pay or perform under the terms of this Lease; and Tenant agrees to
reimburse Landlord on demand for any expenditures and expenses (together with
interest thereon at the Past Due Rate from the date paid by Landlord) which
Landlord may make or incur in thus effecting compliance with Tenant's
obligations under this Lease.

(d)

Receive from Tenant all sums, the payment of which may have been waived or
abated by Landlord or which may have been paid by Landlord pursuant to any
agreement to grant Tenant a rental abatement or other monetary inducement or
concession, including but not limited to any tenant finish allowance or moving
allowance, it being agreed that any such concession or abatement was made on the
basis that Tenant fully perform all obligations and covenants under the Lease
for the entire Lease Term.

(e)

Collect, from time to time, by suit or otherwise, each installment of Rent or
other sum as it becomes due hereunder, or to enforce, from time to time, by suit
or otherwise, any term or provision hereof on the part of Tenant required to be
kept or performed.

(f)

No re-entry or taking possession of the Premises by Landlord shall be construed
as an election on Landlord's part to terminate this Lease, unless a written
notice of such intention be given to Tenant. Notwithstanding any such reletting
or re-entry or taking possession, Landlord may at any time thereafter terminate
this Lease for a previous default. Pursuit of any remedy set forth herein shall
not preclude pursuit of any other remedy provided herein or available at law,
nor shall pursuit of any remedy constitute a forfeiture or waiver of any Rent
due to Landlord hereunder or of any damage suffered by Landlord because of the
violation of any term of this Lease. Landlord's acceptance of any Rent following
an event of default hereunder shall not waive such event of default. No payment
by Tenant or receipt by Landlord of any amount less than the amounts due by
Tenant hereunder shall be deemed to be other than on account of the amounts due
by Tenant hereunder, nor shall an endorsement or statement on any check or
document accompanying any payment be deemed an accord and satisfaction.





28




--------------------------------------------------------------------------------







(g)

If Landlord takes possession of the Premises as permitted herein, Landlord may
keep in place and use all furniture, fixtures and equipment at the Premises,
including that which is owned by or leased to Tenant at all times prior to any
foreclosure thereon by Landlord or repossession thereof by a lessor thereof or
third party having a lien thereon. Landlord also may remove from the Premises
(without the necessity of obtaining a distress warrant, writ of sequestration or
other legal process) all or any portion of such furniture, fixtures, equipment
and other property located thereon and store same at any premises within Utah
County, Utah. In such event, Tenant shall pay to Landlord all costs incurred by
Landlord in connection with such removal and storage and shall indemnify and
hold Landlord harmless from all loss, damage, cost, expense and liability in
connection with such removal and storage. Landlord's rights herein are in
addition to any and all other rights which Landlord has or may hereafter have at
law or in equity.

(h)

If Landlord must notify Tenant of any failure (monetary or non-monetary) of
Tenant to comply with any provision of this Lease, that obligation to notify
tenant shall terminate following the second such notice delivered to Tenant
within any twelve-month period during the Lease Term.

(i)

Notwithstanding any provision of this Lease to the contrary, the amount payable
by Landlord to Tenant pursuant to the preceding provision of this Section 21 (in
addition to refund of Tenant’s Security Deposit) shall not exceed two times the
Basic Rental under the Lease for the last full calendar month prior to such
termination.

22.

Landlord's Liability. Landlord shall not be in default under this Lease unless
and until it fails to perform an obligation hereunder within fifteen (15)
business days after written notice by Tenant to Landlord specifying the
obligation which Landlord has not performed. However, if Landlord's obligation
reasonably requires more than fifteen (15) business days for its performance,
Landlord shall not be in default if it commences performance within such fifteen
business-day period and uses reasonable efforts to complete same. Tenant has no
right to claim any nature of lien against the Building or the Property. All
obligations of Landlord hereunder are binding upon Landlord only during the
period of its ownership of the Property. The term “Landlord” means only the
owner, for the time being, of the Property. In the event of the transfer by such
owner of its interest in the Property, such owner shall thereupon be released
and discharged from all covenants and obligations of Landlord thereafter
accruing, but such covenants and obligations shall be binding during the Lease
Term upon each new owner for the duration of such owner's ownership. Any
liability of Landlord to Tenant relating to this Lease shall be limited to the
interest of Landlord in the Premises, and Landlord shall not be personally
liable for any deficiency.

23.

Surrender of Premises. No act or thing done by Landlord or its agents during the
Lease Term shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept a surrender of the Premises shall be valid unless the same
be made in writing and signed by Landlord.

24.

Attorneys' Fees. In the event that any action or proceeding is brought to
enforce any term, covenant or condition of this Lease on the part of Landlord or
Tenant, the prevailing party in such action or proceeding shall be entitled to
reasonable attorneys' fees to be fixed by the court therein.





29




--------------------------------------------------------------------------------







25.

Mechanic's Liens. Tenant will not permit any mechanic's lien or liens to be
placed upon the Premises, the Building or any other portion of the Park, or any
portion thereof, caused by or resulting from any work performed, materials
furnished or obligation incurred by or at the request of Tenant, and in the case
of the filing of any such lien, Tenant will immediately pay or otherwise obtain
the release of same. If default in compliance with this Paragraph shall continue
for fifteen (15) days after delivery to Tenant of a notice thereof from
Landlord, Landlord shall have the right and privilege at Landlord's option of
paying the same or any portion thereof without inquiry as to the validity
thereof, and any amounts so paid, including expenses and interest, shall be so
much additional rent hereunder due from Tenant to Landlord and shall be repaid
to Landlord (together with interest at the Past Due Rate from the date paid by
Landlord) within fifteen (15) days after delivery to Tenant of a request from
Landlord therefor.

26.

No Subrogation-Insurance.

(a)

Each party hereto waives any cause of action it might have against the other
party on account of any loss or damage that is insured against under any
insurance policy (to the extent that such loss or damage is recoverable under
such insurance policy) that covers the Premises, the Building, Landlord's or
Tenant's fixtures, personal property, leasehold improvements or business and
which names Landlord or Tenant, as the case may be, as a party insured.
Notwithstanding the foregoing, the release in the preceding sentence shall be
applicable and in force and effect only so long as and to the extent that such
release does not invalidate any policy or policies of insurance now or hereafter
maintained by the other party hereto. Each party hereto agrees that it will
request its insurance carrier to endorse all applicable policies waiving the
carrier's rights of recovery under subrogation or otherwise against the other
party and obtain such waiver of subrogation if it is obtainable at no extra cost
or expense to the insured (or if there is an extra cost if the other party pays
such extra cost).

(b)

Tenant shall maintain a policy of comprehensive general liability insurance
pertaining to its use and occupancy of the Premises hereunder, with the premiums
thereof fully paid in advance, issued by and binding upon a solvent insurance
company qualified to do business in the State of Utah, such insurance to name
Landlord as an additional insured. Such policy shall afford minimum protection
of not less than Five Million and No/100 Dollars ($5,000,000.00) combined single
limit for bodily injury, death to any one person, or property damage in any one
occurrence. Additionally, Tenant shall obtain and maintain (i) a contractual
liability coverage endorsement with “incidental contract” coverage including all
oral or written contracts relating to the named insured's business and (ii) All
Risk insurance in respect to Tenant's stock in trade, fixtures, furnishings,
floor covering, equipment and all other property of Tenant in the Premises,
insuring 100% insurable value of such property. The adequacy of the coverage
afforded by said liability insurance shall be subject to review by Landlord from
time to time, and if Landlord is advised by Landlord's insurance agent that a
prudent businessman in Utah County, Utah, using the Premises for the Permitted
Use, would increase the limits of said insurance, Tenant shall to that extent
increase the insurance coverage required by this Paragraph 26. In addition to
the remedies provided in Paragraph 21 of this Lease, if Tenant fails to maintain
the insurance required by this Paragraph 26, Landlord may, but is not obligated
to, obtain such insurance without notice to Tenant and Tenant shall pay to
Landlord upon demand as additional rental the premium cost thereof plus interest
at the Past Due Rate from the date of payment by Landlord until repaid by
Tenant.





30




--------------------------------------------------------------------------------







(c)

Upon Tenant's execution of this Lease and at any time from time to time
thereafter when Landlord so requests, Tenant shall furnish a certificate of
insurance and other evidence satisfactory to Landlord of the maintenance of all
insurance coverages required hereunder, and Tenant shall obtain a written
obligation on the part of each insurance company to notify Landlord at least
thirty (30) days prior to cancellation or material change of any such insurance.
All insurance required by this Paragraph 26 shall be primary and noncontributing
with any insurance which may be carried by Landlord.

27.

Brokerage. Tenant warrants that it has had no dealings with any broker or agent
in connection with the negotiation or execution of this Lease other than the
Broker (as defined in the Basic Lease Information), and Tenant agrees to
indemnify Landlord against all costs, expenses, attorneys' fees or other
liability for commissions or other compensation or charges claimed by any broker
or agent other than Broker who claims same by, through or under Tenant.

28.

Building Name. Landlord reserves the right at any time to give a name to the
Building or to change the name by which the Building is designated.

29.

Estoppel Certificates. Tenant agrees to furnish from time to time when requested
by (a) Landlord, (b) a Holder or a Lessor, or (c) any prospective Holder, Lessor
or purchaser of the Building or the Property, a certificate signed by Tenant
confirming such factual certifications and representations as to the terms and
conditions of this Lease and amendments, if any, as may be deemed appropriate by
Landlord or any such Holder, Lessor, or purchaser, and Tenant shall, within
fifteen (15) days following Tenant's receipt of said proposed certificate from
Landlord, return a fully executed copy of said certificate to Landlord. In the
event Tenant fails to return a fully executed copy of such certificate to
Landlord within said fifteen-day period, then Tenant conclusively shall be
deemed to have approved and confirmed all of the terms, certifications and
representations contained in such certificate.

30.

Notices. Each provision of this Lease, or of any applicable governmental laws,
ordinances, regulations, and other requirements with reference to the sending,
mailing or delivery of any notice, or with reference to the making of any
payment by Tenant or Landlord, shall be deemed to be complied with when and if
the following specs are taken:

(a)

All Rent and other payments required to be made by Tenant to Landlord hereunder
shall be payable to, and must be received by, Landlord on the date due and at
the address set forth in the Basic Lease Information or at such other address as
Landlord may specify from time to time by written notice delivered in accordance
herewith.

(b)

Any notice, request or documents (excluding Rent and other payments) permitted
or required to be delivered hereunder must be in writing and shall be deemed
delivered upon receipt if actually received and whether or not received when
deposited in the United States mail, postage prepaid, certified mail (with or
without return receipt requested), addressed to Tenant and Landlord (with a copy
to Landlord’s Counsel) at the respective addresses set forth in the Basic Lease
Information or at such other address as either of said parties have theretofore
specified by written notice delivered in accordance herewith. To be effective,
any notice sent to Landlord must also be sent to Landlord’s Counsel.

If and when included within the term “Tenant” as used in this Lease there are
more than one person, firm or corporation, all shall arrange among themselves
for their joint execution of such





31




--------------------------------------------------------------------------------







notices specifying some individual at some specific address for the receipt of
notices and payments to Tenant. All parties included within the term “Tenant”
shall be bound by notices and payments given in accordance with the provisions
of this Paragraph the same as if each had received such notice or payment.

31.

Severability. If any clause or provision of this Lease is illegal, invalid or
unenforceable under present or future laws effective during the Lease Term, then
and in that event, it is the intention of the parties hereto that the remainder
of this Lease shall not be affected thereby, and it is also the intention of the
parties to this Lease that in lieu of each clause or provision of this Lease
that is illegal, invalid or unenforceable, there be added as a part of this
Lease a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

32.

Amendments: No Waiver: Binding Effect. This Lease may not be altered, changed or
amended, except by instrument in writing signed by both parties hereto. No
provision of this Lease shall be deemed to have been waived by Landlord or
Tenant unless such waiver be in writing signed by the party making the waiver
and addressed to the other party, nor shall any custom or practice which may
evolve between the parties in the administration of the terms hereof be
construed to waive or lessen the right of Landlord to insist upon the
performance by Tenant in strict accordance with the terms hereof. The terms and
conditions contained in this Lease shall apply to, inure to the benefit of, and
be binding upon the parties hereto, and upon their respective successors in
interest and legal representatives, except as otherwise herein expressly
provided.

33.

Quiet Enjoyment. Tenant shall peaceably and quietly hold and enjoy the Premises
for the Lease Term, without hindrance from Landlord or Landlord's successors or
assigns, subject to (i) the terms and conditions of this Lease, including the
performance by Tenant of all of the terms and conditions of this Lease to be
performed by Tenant, including the payment of rent and other amounts due
hereunder, and (ii) actions and claims of any person or entity holding superior
title to that of Landlord, including, but not by way of limitation, any person
or entity who holds an interest in the Premises to which the leasehold interests
created by this Lease is subordinate.

34.

Gender. Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires.

35.

Joint and Several Liability. If there be more than one Tenant, the obligations
hereunder imposed upon Tenant shall be joint and several. If there be a
Guarantor of Tenant's obligations hereunder, the obligations hereunder imposed
upon Tenant shall be the joint and several obligations of Tenant and Guarantor
and Landlord need not first proceed against Tenant before proceeding against
Guarantor nor shall Guarantor be released from its guaranty for any reason
whatsoever, including, without limitation, in case of any amendments hereto,
waivers hereof or failure to give Guarantor any notices hereunder.

36.

Certain Rights Reserved by Landlord. Landlord shall have the following rights,
exercisable without notice and without liability to Tenant for damage or injury
to property, person or business and without effecting an eviction, constructive
or actual, or disturbance of Tenant's use or possession or giving rise to any
claim for Set-off or abatement of Rent:





32




--------------------------------------------------------------------------------







(a)

To decorate and to make repairs, alterations, additions, changes or
improvements, whether structural or otherwise, in and about the Premises, the
Building and/or the Park, or any part thereof, and for such purposes to enter
upon the Premises, the Building or other parts of the Park and, during the
continuance of any such work, to temporarily close doors, entryways, public
space and corridors in the Premises, the Building or other parts of the Park, to
store materials in the Premises, to interrupt or temporarily suspend Building
services and facilities, to change the arrangement and location of entrances or
passageways, doors and doorways, corridors, elevators, stairs, toilets, or other
public parts of the Building, and to change the arrangement and location of all
parking areas, sidewalks and driveways situated upon the Land or elsewhere in
the Park, all without abatement of Rent or affecting any of Tenant's obligations
hereunder, so long as the Premises are reasonably accessible.

(b)

To grant to anyone the exclusive right to conduct any business or render any
service in or to the Building, provided such exclusive right shall not operate
to exclude Tenant from the use expressly permitted herein.

(c)

To prohibit the placing of vending or dispensing machines of any kind in or
about the Premises without the prior written permission of Landlord.

(d)

To take all such reasonable measures as Landlord may deem advisable for the
security of the Property and its occupants, including, without limitation, the
evacuation of the Building for cause, suspected cause, or for drill purposes,
the temporary denial of access to the Building, and the closing of the Building
after Customary Business Hours and on Saturdays, Sundays and Holidays, subject,
however, to Tenant's right to admittance when the Building is closed after
Customary Business Hours under such reasonable regulations as Landlord may
prescribe from time to time which may include, by way of example but not of
limitation, that persons entering or leaving the Building, whether or not during
Customary Business Hours, use a pass key, or identify themselves to a security
officer by registration or otherwise and that such persons establish their right
to enter or leave the Building.

37.

Notice to Lender. Upon written notice from Landlord or Landlord’s lender (the
“Lender”) to Tenant that includes the Lender’s address, Tenant agrees to deliver
by certified mail to the Lender a copy of any written notice of nonperformance
given by Tenant to Landlord, specifying the alleged failure to perform in
reasonable detail, provided that prior to giving any such notice to Landlord.
Tenant further agrees that if Landlord fails to cure any nonperformance within
the time provided for in this Lease, then the Lender shall have an additional
forty-five (45) days within which to cure such nonperformance, or if same cannot
be cured within that time, then such additional time as may be necessary for
cure if, within such 45-day period, the Lender has commenced performance of such
obligation and diligently pursues the same to completion, including but not
limited to commencement of foreclosure proceedings necessary to effect such
cure.

38.

Captions. The captions contained in this Lease are for convenience of reference
only, and in no way limit or enlarge the terms and conditions of this Lease.

39.

Miscellaneous.

(a)

Any approval by Landlord or Landlord's architects and/or engineers of any of
Tenant's drawings, plans and specifications that are prepared in connection with
any





33




--------------------------------------------------------------------------------







construction of improvements in the Premises shall not in any way be construed
or operate to bind Landlord or to constitute a representation or warranty of
Landlord as to the adequacy or sufficiency of such drawings, plans and
specifications, or the improvements to which they relate, for any use, purpose,
or condition, but such approval shall merely be the consent of Landlord as may
be required hereunder in connection with Tenant's construction of improvements
in the Premises in accordance with such drawings, plans and specifications.

(b)

Each and every covenant and agreement contained in this Lease is, and shall be
construed to be, a separate and independent covenant and agreement.

(c)

There shall be no merger of this Lease or of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof by reason of the fact
that the same person may acquire or hold, directly or indirectly, this Lease or
the leasehold estate hereby created or any interest in this Lease or in such
leasehold estate as well as the fee estate in the Premises or any interest in
such fee estate.

(d)

Neither Landlord nor Landlord's agents or brokers have made any representations
or promises with respect to the Property, or any portion thereof, except as
herein expressly set forth and no rights, easements or licenses are acquired by
Tenant by implication or otherwise except as expressly set forth in the
provisions of this Lease.

(e)

The submission of this Lease to Tenant for examination does not constitute an
offer, reservation or option in favor of Tenant, and Tenant shall have no rights
with respect to this Lease or the Premises unless and until Landlord shall
execute a copy of this Lease and deliver the same to Tenant.

(f)

This Lease shall be subject to any and all easements, rights-of-way, covenants,
liens, conditions, restrictions, outstanding mineral interest and royalty
interests, if any, relating to the Park, to the extent, and only to the extent,
same still may be in force and effect and either shown of record in the Office
of the County Clerk of Utah County, Utah or apparent on the Property.

(g)

Tenant shall not bring or permit to remain on the Premises any asbestos, lead,
PCBs, petroleum or petroleum products, explosives, toxic materials, or
substances defined as hazardous wastes, hazardous materials, or hazardous
substances under any federal, state, or local law or regulation (“Hazardous
Materials”). Tenant's violation of the foregoing prohibition shall constitute a
material breach and default hereunder and Tenant shall indemnify, hold harmless
and defend Landlord from and against any claims, damages, penalties,
liabilities, and costs (including reasonable attorneys' fees and court costs)
caused by or arising out of (i) a violation of the foregoing prohibition or (ii)
the presence or any release of any Hazardous Materials on, under, or about the
Premises during Tenant's occupancy or control of the Premises. Tenant shall
clean up, remove, remediate and repair any soil or ground water contamination
and damage caused by the presence or release of any Hazardous Materials in, on,
under, or about the Premises during Tenant's occupancy of the Premises in
conformance with the requirements of applicable law. Tenant shall immediately
give Landlord written notice of any suspected breach of this Paragraph, upon
learning of the presence or any release of any Hazardous Materials, and upon
receiving any notices from governmental agencies pertaining to Hazardous
Materials which may affect the Premises. The obligations of Tenant hereunder
shall survive the expiration or earlier termination, for any reason, of this
Lease.





34




--------------------------------------------------------------------------------







(h)

Tenant shall not record this Lease.

(i)

If Tenant is a corporation or association, Tenant shall deliver to Landlord upon
execution of this Lease a certified copy of a resolution of its board of
directors or executive committee authorizing the execution of this Lease and
naming the officers who are authorized to execute this Lease on behalf of
Tenant. Notwithstanding the preceding sentence, Tenant shall be bound by the
signature of any officer of Tenant purporting to have the necessary authority to
sign this Lease, but Landlord may elect to terminate this Lease if Landlord has
not received and approved the form of such a resolution within sixty (60) days
of the execution of this Lease.

(j)

The term “business day,” when used herein, shall mean every day that is not a
Saturday, Sunday or Holiday.

(k)

Except as expressly provided herein, whenever this Lease calls for a consent or
approval of Landlord, or the exercise of Landlord's judgment, the granting or
denial of such approval and the exercise of such judgment shall be within the
sole discretion of Landlord and Landlord shall not, for any reason or to any
extent, be required to grant such approval or consent or exercise such judgment
in any manner regardless of the reasonableness of either the request or
Landlord's judgment.

(l)

Tenant shall have the right to use the Shared Park Facilities on a non-exclusive
basis together with Landlord and all other occupants of the Park subject to the
rules and regulations promulgated or to be promulgated by Landlord with respect
to the use of the Shared Park Facilities. Landlord reserves the right at its
sole discretion to discontinue the Fitness Center, and other amenities as part
of the Shared Facilities. Landlord reserves the right to change the availability
and use of the Shared Park Facilities.

(m)

Tenant shall summon the appropriate municipal emergency forces (police, fire
department, or ambulance, as the case may be) in the event of fire, serious
injury or other emergency in the Premises immediately upon obtaining knowledge
thereof. Immediately after summoning municipal emergency forces, Tenant shall
advise Landlord and the security forces. Tenant shall cooperate fully with local
and/or regional emergency forces and with Landlord during any emergency.

(n)

Tenant acknowledges that certain of Landlord's employees and its agents will, in
response to a signal by Landlord, assist Landlord in addressing an emergency in
the Park. None of these personnel will be held liable by Tenant for any actions
taken in responding to an emergency in the Park; further, Tenant shall indemnify
and hold Landlord, its agents and employees harmless from and against any and
all claims brought by Tenant's employees, contractors, agents or invitees and
any of their dependents, heirs, successors or assigns arising out of any act or
omission, including negligence, which may occur while responding to an emergency
in the Park.

(o)

All payments required to be made hereunder other than Basic Rent shall
constitute additional rent hereunder. Landlord shall have the same rights and
remedies with respect to the non-payment of additional rent as it is with
respect to the non-payment of Basic Rent.





35




--------------------------------------------------------------------------------







(p)

If Tenant shall default in the performance of any of Tenant's obligations under
this Lease, Landlord, without thereby waiving such default, may (but shall not
be obligated to) perform the same for the account and at the expense of Tenant,
without notice in a case of emergency, and in any other case only if such
default continues after the expiration of five (5) days from the date Landlord
gives Tenant notice of the default. Bills for any such expenses incurred by
Landlord, and bills for all reasonable costs, expenses and disbursements,
including reasonable attorneys' fees and expenses, involved in collecting the
Rent or enforcing any rights against Tenant or Tenant's obligations hereunder,
may be sent by Landlord to Tenant immediately, and such amounts shall be due and
payable in accordance with their terms.

40.

Force Majeure. If Landlord is delayed in performing an obligation of Landlord
hereunder as a result of strikes, lockouts, shortages of labor, fuel or
materials, acts of God, legal requirements, fire or other casualty, or any other
cause beyond Landlord's control, then performance of such obligation shall be
excused for the period of such delay, and the period to perform such obligation
shall be extended by the number of days equivalent to the number of days of such
delay. Landlord shall not be required to settle or compromise any strike,
lockout or other labor disputes, the resolution thereof being within the sole
discretion of Landlord.

41.

Applicable Law. This Lease shall be governed in all respects by the laws of the
State of Utah. Landlord and Tenant intend to conform strictly to all applicable
state and federal usury laws. All agreements between Landlord and Tenant,
whether now existing or hereafter arising and whether written or oral, are
expressly limited so that in no contingency or event whatsoever shall the amount
contracted for, charged or received by Landlord for the use, forbearance or
detention of money exceed the maximum amount which Landlord is legally entitled
to contract for, charge or collect under applicable state or federal law. If,
from any circumstance whatsoever, fulfillment of any provision hereof at the
time performance of such provision shall be due shall involve transcending the
limit of validity prescribed by law, then the obligation to be fulfilled shall
be automatically reduced to the limit of such validity, and if from any such
circumstance, Landlord shall ever receive as interest or otherwise an amount in
excess of the maximum that can be legally collected, then such amount which
would be excessive interest shall be applied to the reduction of the Rent; and
if such amount which would be excessive interest exceed the Rent, then such
additional amount shall be refunded to Tenant.

42.

Third Party Rights. Nothing herein expressed or implied is intended, or shall be
construed, to confer upon or give to any person or entity, other than the
parties hereto, any right or remedy under or by reason of this Lease.

43.

Americans With Disabilities Act. Landlord and Tenant acknowledge that during the
term of this Lease, the Americans With Disabilities Act, 42 U.S.C.A. §12101 et
seq. (the “Act”), may require modifications to the Premises, the Building and to
the Park. With respect to the Act, Landlord and Tenant agree as follows:

(a)

Landlord shall be responsible for any modifications to the Premises required to
bring the Premises into compliance with the Act as it reads as of the date of
commencement hereof.

(b)

Landlord shall modify the improvements which constitute the Building (other than
the Premises) and the Shared Park Facilities if required to bring the Building
and the Shared Park Facilities in compliance with the Act, as same may be
modified from time to time.





36




--------------------------------------------------------------------------------







The cost of such modifications shall be amortized upon such reasonable basis as
Landlord may elect and shall be included in the Operating Expenses.

(c)

If, during the term hereof, changes in the Act require modifications or
alterations to the Premises or if Tenant makes any changes to the Premises that
cause the Premises to be out of compliance with the Act, Tenant shall, following
notification of Landlord, be responsible for, and expressly agrees to pay (or
reimburse Landlord) for the cost of any modifications or alterations required to
bring the Premises into compliance with the Act. All alterations and
modifications to the Premises shall be done in a good and workmanlike manner and
in accordance with the provisions of Paragraph 7 above, and with plans and
specifications approved in writing by Landlord.

(d)

Each party shall indemnify and hold the other harmless from and against any and
all fines, suits, claims, demands, losses and actions (including attorneys' fees
and costs and court costs) arising out of or related to the other’s failure to
perform any of its obligations under this Paragraph 43.

44.

Site Plan and Restrictive Covenants. Tenant agrees that it will not occupy or
use the Premises in violation of or perform any act which violates the site plan
for the Park or any of the Restrictive Covenants, as they may hereafter be
amended from time to time.

45.

Access Control Services. Landlord currently provides basic access control
services, which include card access, security patrols and limited camera
surveillance. Landlord shall provide one access card, without charge but subject
to change without notice, to each employee at the beginning of the Lease Term
and to each new employee when they are employed. There will be a $15.00 charge,
subject to adjustment without notice, to the Tenant for each card that needs to
be replaced or changed for any reason, and that is not returned at the end of
the Lease. Landlord will provide two keys to the locks on the corridor doors
entering the Premises, with additional keys to be furnished by the Landlord at
Tenant’s expense. The Landlord at Tenant’s expense shall provide any keys or
locks needed within the Premises. Landlord and Tenant shall cooperate in good
faith to coordinate access policies, procedures, and codes for employees,
maintenance personnel, security personnel, and other persons who may need access
to the Premises. Landlord’s security personnel shall have access to patrol and
monitor all reasonable areas, including without limitation server rooms,
boilers, chillers, telephone rooms, conduit areas, common areas, and office
space. Notwithstanding the foregoing, any security services are provided at the
complete discretion of the Landlord and are not to be construed as an obligation
of the Landlord under the Lease, except that Landlord shall have the obligation
to maintain and repair the card access equipment as part of the Operating
Expenses (defined in Exhibit E) as long as Landlord uses such card system to
control access to the building. Landlord reserves the right to change these
services upon notice. Landlord shall not be held liable for any failure to
provide security services or take other security measures for the Building or
Park.

46.

Exhibits and Attachments. All exhibits and attachments, riders and addenda
referred to in this Lease and the exhibits listed below and attached hereto are
incorporated into this Lease and made a part hereof for all intents and purposes
as if fully set out herein. All capitalized terms used in such documents shall,
unless otherwise defined therein, have the same meanings as are set forth
herein.





37




--------------------------------------------------------------------------------







Exhibit A

-

Site Plan of the Park

Exhibit A-1

-

Land Owned and Controlled by Landlord

Exhibit B

-

Plans of Premises located in the Building-Subject to Tenant’s final approval and
space planning.

Exhibit B-1

-

Storage Space

Exhibit C

-

Rules and Regulations

Exhibit D

-

Leasehold Improvements

Exhibit E

-

Operating Expenses

Exhibit F

-

Bankruptcy

Exhibit G

-

Shared Park Facilities

Exhibit H

-

Restrictive Covenants






















--INTENTIONALLY LEFT BLANK-SIGNATURE ON THE NEXT PAGE--











38




--------------------------------------------------------------------------------










DATED as of the date first written.

 

 

 

  

 

 

 

LANDLORD:

 

TCU Properties I, LLC, a Utah limited liability

 

 

           Company

  

 

 

 

Date: March 18, 2008

           

By:

 

 

 

Name:

Allen Finlinson

 

 

Title:

Vice President/GM

 

 

 

 

 

 

 

 

TENANT:

 

iMergent, a Delaware Corporation

 

 

 

 

Date: March 18, 2008

 

By:

 

 

 

Name:

 Robert Lewis

 

 

Title:

CFO











39




--------------------------------------------------------------------------------







EXHIBIT C

RULES AND REGULATIONS

The following rules and regulations shall apply, where applicable, to the
Property and the Park and to each portion thereof:

1.

Smoking will not be permitted within the Building or any other Park Building. No
tenant or tenant's agent, employee, invitee or contractor may smoke anywhere on
the Land other than areas outside the Building which are expressly designated as
smoking areas.

2.

Sidewalks, doorways, vestibules, halls, stairways and other similar areas shall
not be obstructed by tenants or used by any tenant for any purpose other than
ingress and egress to and from that tenant's premises and for going from one to
another part of the Park.

3.

Plumbing, fixtures and appliances shall be used only for the purposes for which
designed, and no sweepings, rubbish, rags or other unsuitable material shall be
thrown or placed therein. Damage resulting to any such fixtures or appliances
from misuse by a tenant or such tenant's agents, employees or invitees shall be
paid by such tenant and Landlord shall not in any case be responsible therefor.

4.

No signs, advertisements or notices shall be painted or affixed on or to any
windows or doors or other exterior part of the Building (or be visible from any
public or common area) unless they are of such color, size and style and in such
places as shall be first approved in writing by Landlord. Landlord, at each
tenant's sole cost and expense, shall install all letters or numbers by or on
doors in such tenant's premises which letters or numbers shall be in Building
standard graphics. No nails, hooks or screws shall be driven or inserted in any
part of the Building outside the premises except by any Building maintenance
personnel nor shall any part of any Building be defaced by tenants. No curtains
or other window treatments shall be placed between the glass and the Building
standard window treatments.

5.

Two keys to the locks on the corridor doors entering each tenant's premises
shall be furnished by Landlord free of charge, with any additional keys to be
furnished by Landlord to each tenant, at such tenant's cost. Landlord shall
provide all locks for other doors in each tenant's premises, at the cost of such
tenant, and no tenant shall place any additional lock or locks on any door in or
to its premises without Landlord's prior written consent. All such keys shall
remain the property of Landlord. Each tenant shall give to Landlord the
explanation of the combination of all locks for safes, safe cabinets and vault
doors, if any, in such tenant's premises.

6.

With respect to work being performed by tenants in any premises with the
approval of Landlord, all tenants will refer all contractors, contractors'
representatives and installation technicians rendering any service to them to
Landlord for Landlord's supervision, approval and control before the performance
of any contractual services. This provision shall apply to all work performed in
the Building including, but not limited to, installations of telephones,
telegraph equipment, electrical devices and attachments, doors, entrances, and
any and all installations of every nature affecting floors, walls, woodwork,
trim, windows, ceilings, equipment and any other physical portion of the
Building.





C-1

Initials:

Landlord: ______

Tenant: ______




--------------------------------------------------------------------------------







7.

Movement in or out of the Building of furniture or office equipment, or dispatch
or receipt by tenants of any bulky material or merchandise which requires use of
elevators or stairways, or movement through the Building entrances or lobby
shall be restricted to such hours as Landlord shall designate. All such
movements shall be under the supervision of Landlord and in the manner agreed
between the tenants and Landlord by prearrangement before performance. Such
prearrangement initiated by a tenant will include Landlord's determination, and
be subject to Landlord's decision and control, as to the time, method, and
routing of movement and as to limitations for safety or other concern which may
prohibit any article, equipment or any other item from being brought into the
Building. Tenants shall assume all risk as to the damage to articles moved and
injury to persons or public engaged or not engaged in such movement, including
equipment, property and personnel of Landlord if damaged or injured as a result
of acts in connection with carrying out this service for a tenant from time of
entering the Property to completion of work; and Landlord shall not be liable
for acts of any person engaged in, or any damage or loss to any of said property
or persons resulting from, any act in connection with such service performed for
a tenant.

8.

Landlord may prescribe the weight and position of safes and other heavy
equipment or items, which shall in all cases, to distribute weight, stand on
supporting devices approved by Landlord. All damages done to the Building by the
installation or removal of any property of a tenant, or done by a tenant's
property while in the Building, shall be repaired at the expense of such tenant.
Each tenant shall bear all costs incurred by Landlord or such tenant in
determining the feasibility or actual installation of any such heavy equipment.
A tenant shall notify the Building manager when safes or other heavy equipment
are to be taken in or out of the Building, and the moving shall be done under
the supervision of the Building manager, after written permission from Landlord.
Persons employed to move such property must be acceptable to Landlord.

9.

Corridor doors, when not in use, shall be kept closed.

10.

Each tenant shall cooperate with Landlord's employees in keeping its premises
neat and clean.

11.

Landlord shall be in no way responsible to the tenants, their agents, employees
or invitees for any loss of property from the premises or public areas or for
any damages to any property thereon from any cause whatsoever.

12.

To ensure orderly operation of the Building, no ice, mineral or other water,
towels, newspapers, etc. shall be delivered to any premises except by persons
appointed or approved by Landlord in writing.

13.

Should a tenant require telegraphic, telephonic, annunciator or other
communication service, Landlord will direct the electrician where and how wires
are to be introduced and placed and none shall be introduced or placed except as
Landlord shall direct. Except as provided in each tenant's lease, electric
current shall not be used for heating or nonstandard power requirements without
Landlord's prior written permission.

14.

Tenant shall not make or permit any improper, objectionable or unpleasant noises
or odors in the Building or otherwise interfere in any way with other tenants or
persons having business with them.





C-2

Initials:

Landlord: ______

Tenant: ______




--------------------------------------------------------------------------------







15.

Nothing shall be swept or thrown into the corridors, halls, elevator shafts or
stairways. No birds or animals shall be brought into or kept in, on or about any
tenant's premises, except as may be allowed by law.

16.

No machinery of any kind shall be operated by any tenant in its premises without
the prior written consent of Landlord, nor shall any tenant use or keep in the
Building any inflammable or explosive fluid or substance.

17.

No portion of any tenant's premises shall at any time be used or occupied as
sleeping or lodging quarters.

18.

Each tenant and its agents, employees and invitees shall park only in those
areas designated by Landlord for parking and shall not park on any public or
private streets contiguous to, surrounding or in the vicinity of the Building
without Landlord's prior written consent.

19.

Landlord will not be responsible for lost or stolen property, money or jewelry
from any tenant's premises or public or common areas regardless of whether such
loss occurs when the area is locked against entry or not.





C-3

Initials:

Landlord: ______

Tenant: ______




--------------------------------------------------------------------------------







EXHIBIT D




LEASEHOLD IMPROVEMENTS

This Exhibit D sets forth the terms and conditions governing the design and
construction of the tenant improvements, including without limitation the
preparation of the Space Plan and Drawings and Specifications (defined below) to
be installed in the Premises (“Tenant Work”).

1.

Allowance for Tenant Work. Landlord shall pay the cost of construction of the
Tenant Work directly to Landlord's general contractor or other contractor
approved by Landlord, which approval shall not be unreasonably withheld.

 

2.

Design.

(a) Tenant Plans.

(i)

Space Plan: The term “Space Plan” shall mean the plan to be

agreed upon by Landlord and Tenant and attached hereto and made a part hereof as
Exhibit D-1 to the Lease. Tenant shall pay all costs of preparing and reviewing
the space plan, provided that Tenant may direct Landlord to costs as a Tenant
Improvement for such Space Plan costs.

(ii)

Drawings and Specifications: The term “Drawings and

Specifications” shall mean the construction working drawings, the mechanical,
electrical and other technical specifications, and the finishing details,
including wall finishes and colors and technical and mechanical equipment
installation, if any, all of which detail the installation of the Tenant Work. A
list of the page titles, reference numbers and dates which constitute the fully
approved Drawings and Specifications shall be initialed by each party and
attached hereto and made a part hereof as Exhibit D-2 to the Lease. The Space
Plan and Drawings and Specifications may be collectively referred to herein as
the “Tenant Plans.”

(b)

Time Periods for Design of Tenant Plans. The following

maximum time periods shall be allowed for the following matters:




Action

 

Time Limits (Based on Business Days)




(i)

Tenant furnishes all necessary

information to Landlord's space

planner or other planner approved by Landlord to enable the space planner to
prepare the Space Plan (locates partitions and doors, indicates mechanical/
electrical/plumbing requirements (including HVAC, lighting, acoustical or extra

 

 





D-1

Initials:

Landlord: ______

Tenant: ______




--------------------------------------------------------------------------------












floorload requirements)

 

(i)

10 business days after the Lease

Date

 

 

 




(ii)

Planner delivers to Tenant draft

of Space Plan

 

(ii)

10 business days after receipt of

information specified in (i).




(iii)

Tenant approves Space Plan or

delivers to Landlord any requested minor changes to Space Plan

 

(iii)

5 business days after delivery of

Space Plan




(iv)

If necessary, Landlord delivers

revised Space Plan to Tenant

 

(iv)

5 business days after receipt of

requested revisions




(v)

Tenant approves revised Space

Plan

 

(v)

3 business days after delivery to

Tenant




(vi)

Tenant furnishes information to

Landlord's architect or other architect approved by Landlord to the extent
required to enable Landlord's architect to prepare Drawings and Specifications
(i.e. mechanical, electrical, telephones, finish selections, etc.).

(vii)

Architect delivers Drawings and

Specifications to Tenant

 

(vi)

5 business days after Tenant

approves the Space Plan










(vii)

10 business days after receipt of

information specified in (vi)




(viii)

Tenant approves or requests minor

changes to Drawings and Specifications.

 

(viii)

3 business days after delivery of

Drawings and Specifications to Tenant.




(ix)

If necessary, Architect delivers

revised Drawings and Specifications to Tenant

(x)

Tenant approves revised Drawings

and Specifications

 

(ix)

3 business days after receipt of

requested revisions




(x)

2 business days after delivery to

Tenant




(xi)

Tenant provides Landlord with

any Cost Estimates (as defined below) and the timing for installation of Tenant
Work.

 

(xi)

6 business days after agreement

upon Drawings and Specifications

 

 

 




(c) Approvals by Landlord.

Each party shall evidence its

approval of each component of the Tenant Plans by executing same. All Tenant
Plans, and any changes, additions or modifications that Tenant desires to make
to the Tenant Plans, shall be subject to Landlord's prior written approval.





D-2

Initials:

Landlord: ______

Tenant: ______




--------------------------------------------------------------------------------







(d) Cosmetic Improvements.

Notwithstanding the foregoing, Tenant and Landlord may agree to perform certain
cosmetic improvements such as painting or installing new carpet immediately
without the preparation of a Space Plan and Drawings and Specifications,
provided such cosmetic work is shown in the Space Plan and Drawings and
Specifications.  

 

3.

Pricing and Construction. After approval of the Drawings and Specifications,
Landlord shall obtain cost estimates for the Tenant Work (the “Cost Estimates”),
and shall administer the construction of the Tenant Work in accordance with the
approved Drawings and Specifications and approved change orders. All approved
Tenant Work shall be constructed by Landlord's general contractor or another
contractor approved by Landlord, which approval shall not be unreasonably
withheld.

4.

Change Orders. If Tenant requests any change or addition to the Tenant Work
after Tenant's and Landlord's approval of the Drawings and Specifications and
determination of the Cost Estimate, Landlord shall respond to Tenant's request
for consent as soon as possible.    

5.

Tenant Actions. If Tenant, with Landlord's prior written consent, employs or
acts as its own architect to provide any portion of Tenant's Plans, Tenant shall
assume all liability and responsibility for that portion of Tenant's Plans
provided by Tenant or Tenant's architect for compliance with all applicable
codes and ordinances. If Tenant, with Landlord's prior written consent, employs
or acts as its own contractor, Tenant shall assume all liability and
responsibility for the improvements to be constructed in accordance with
Tenant's Plans and all applicable codes and ordinances. Tenant's liability shall
include, but not be limited to paying all architectural, engineering and
construction costs to correct the Tenant Work to comply with all applicable
codes and ordinance. .

 





D-3

Initials:

Landlord: ______

Tenant: ______




--------------------------------------------------------------------------------







EXHIBIT E

OPERATING EXPENSES

In addition to the Basic Rental payable by Tenant under this Lease, Tenant shall
pay additional rent determined as follows:

(1)

The Operating Expenses (as hereinafter defined) attributable to the Premises
shall be computed by multiplying the “Operating Expenses Per Square Foot of RA”
(as defined in Paragraph (7) below) by the RA of the Premises. For the purposes
of this Exhibit E, the term “Operating Expenses” shall mean the sum of (i) any
and all costs, expenses and disbursements of every kind and character, which
Landlord shall incur, pay or become obligated to pay in connection with the
ownership of any estate or interest in, operation, maintenance, repair,
replacement and security of the Applicable Leased Buildings (as hereafter
defined), or any portion thereof and (ii) the Applicable Share (as hereunder
defined) of all costs, expenses and disbursements of every kind and character
which Landlord shall incur, pay or become obligated to pay in connection with
the ownership, operation, maintenance, repair, replacement and security of the
Shared Park Facilities in each instance, determined in accordance with generally
accepted accounting principles consistently applied, including but not limited
to the following:

(a)

Wages, salaries and other benefits of all employees of Landlord and/or any
managing agent who are engaged in the operation, repair, replacement,
maintenance and security of the Applicable Leased Buildings and/or the Shared
Park Facilities and any property manager for the Park (including without
limitation, payroll, unemployment, social security and other taxes, insurance,
vacation, holiday and sick pay and other fringe benefits, but excluding any
profit sharing benefits) management fees of any managing agent of the Applicable
Leased Buildings and/or the Shared Park Facilities and legal fees and expenses
incurred in connection with the Applicable Leased Building and/or the Shared
Park Facilities.

(b)

All supplies, equipment and materials used in the operation, maintenance,
repair, replacement and security of all or any portion of the Applicable Leased
Buildings and/or the Shared Park Facilities. A charge for depreciation of
equipment so used may be included in Operating Expenses.

(c)

Annual cost of all capital improvements made to the Applicable Leased Buildings
and/or the Shared Park Facilities which although capital in nature can
reasonably be expected to reduce the normal operating costs of the Applicable
Leased Buildings and/or the Shared Park Facilities, as well as all capital
improvements made in order to comply with any statutes, rules, regulations or
directives of any governmental authority relating to energy conservation, public
safety or security or access for disabled individuals, as amortized (with
interest on the unamortized balance at the market rate then generally available
for such improvements) over the useful life of such improvements by Landlord for
federal income tax purposes.





E-1

Initials:

Landlord: ______

Tenant: ______




--------------------------------------------------------------------------------







(d)

Cost of all utilities, other than the cost of excess or individually metered
utilities supplied to tenants of the Applicable Leased Buildings which is
actually reimbursed to Landlord by such tenants.

(e)

Cost of all maintenance and service agreements on equipment relating to or in
the Applicable Leased Buildings and/or the Shared Park Facilities, including
without limitation alarm service, HVAC service, security service, and elevator
maintenance, and window cleaning for the Applicable Leased Buildings and/or
Shared Park Facilities.

(f)

Cost of casualty, rental abatement and liability insurance applicable to the
Applicable Leased Building and/or the Shared Park Facilities and Landlord's
personal property, equipment and fixtures used in connection therewith, together
with any other insurance deemed necessary or desirable by Landlord or any holder
of a lien secured by the Property, including any deductible under any policy of
insurance.

(g)

Cost of repairs, replacements and general maintenance of the Applicable Leased
Buildings and/or the Shared Park Facilities or any portion thereof.

(h)

Cost of service or maintenance contracts for the operation, maintenance, repair,
replacement or security of the Applicable Leased Buildings and/or the Shared
Park Facilities or any portion thereof, including without limitation janitorial
and cleaning contracts.

(i)

Any costs incurred by reason of easements or restrictions affecting all or any
portion of the Applicable Leased Buildings and/or the Shared Park Facilities
(including without limitation any fees, charges or assessments of any property
owners association) and any costs incurred in the operation, maintenance,
repair, replacement and security of the common and public areas on or serving
the Property, or any portion thereof, including, but not limited to, the parking
garages or parking facilities serving the Applicable Leased Buildings and/or the
Shared Park Facilities.

“Operating Expenses” shall not include capital improvements made to the
Applicable Leased Buildings and/or the Shared Park Facilities, other than (A)
capital improvements described in subparagraph (l)(c) above and (B) items which,
though capital for accounting purposes, are properly considered maintenance and
repair items (such as painting of common areas, replacement of carpet, and the
like), or payments made by Tenant or other tenants of the Applicable Leased
Buildings, either to third parties or to Landlord, under agreements for direct
reimbursement for services.

“Operating Expenses” shall also not include the following expenses: (i) Taxes,
(ii) costs with respect to services for which Landlord is reimbursed by tenants
of the Applicable Leased Buildings (other than pursuant to an operating expense
escalation provision) provided such service is not of a type being supplied by
Landlord to Tenant under this Lease.





E-2

Initials:

Landlord: ______

Tenant: ______




--------------------------------------------------------------------------------







(2)

For purposes of determining, “Excess Taxes” (as such term is defined in the
Basic Lease Information), “Taxes Per Square Foot of RA” shall mean Taxes,
(hereinafter defined) attributable to the Applicable Leased Buildings divided by
the aggregate rentable square feet of office space in the Applicable Leased
Buildings. As used herein, the term “Taxes” shall mean all taxes and assessments
and government charges whether federal, state, county or municipal, and whether
they be by taxing districts or authorities presently taxing or by others,
subsequently created or otherwise, and any other taxes or assessments
attributable to the Applicable Leased Buildings and its operations, excluding,
however, federal and state taxes on income (except as specifically permitted by
this subparagraph (2), together with all costs and expenses of contesting the
validity or amount of such taxes and assessments. If at any time during the
Lease Term, the present method of taxation shall be changed so that in lieu of
or in addition to the whole or any part of the Taxes, there shall be levied,
assessed or imposed on Landlord a capital levy or other tax directly on the
rents received therefrom and/or a franchise tax, assessment, levy or charge
measured by or based, in whole or in part, upon such rents of the Applicable
Leased Buildings, then all such taxes, assessments, levies or charges, or the
part thereof so measured or based, shall be deemed to be included within the
term “Taxes” for purposes of this Exhibit E. Notwithstanding the foregoing, if
during any calendar year the Applicable Leased Buildings are not separately
taxed from other portions of the Park, then the term Taxes per Square Foot of RA
shall be deemed equal to the Taxes for the entire Park multiplied by Applicable
Share and divided by the aggregate rentable square feet in the Applicable Leased
Buildings.

(3)

During the Lease Term, Tenant shall pay as a component of the Adjusted Rental,
the Excess Operating Expenses and the Excess Taxes (both as defined in the Basic
Lease Information). With respect to each calendar year during the Lease Term
commencing with calendar year 2008, Landlord shall have the option of making a
good faith estimate of the Excess Operating Expenses and the Excess Taxes for
the calendar year in question or the upcoming calendar year as the case may be,
and upon thirty (30) days written notice to Tenant may require that Tenant pay
said estimated Excess Operating Expenses and estimated Excess Taxes in equal
monthly installments in the manner and at the times set forth in Paragraph 3 of
the Lease for payment of the Adjusted Rental. Alternatively, Landlord may
require payment of the Excess Operating Expenses and the Excess Taxes in a lump
sum at the time when the Operating Expenses and Taxes are available for each
calendar year. For purposes of calculating the Excess Operating Expenses and the
Excess Taxes payable with respect to any fractional calendar year during the
Lease Term, Landlord may either (i) estimate Operating Expenses and Taxes for
the portion of the Lease Term during such partial year, or (ii) estimate
Operating Expenses and Taxes for the entire calendar year and reduce the same to
an amount bearing the same proportion to the full amount of estimated Operating
Expenses and estimated Taxes for such year as the number of days in such
fractional calendar year bears to the total number of days in such full calendar
year. All payments of Excess Operating Expenses and Excess Taxes based upon an
estimate of Landlord shall be subject to adjustment as more particularly
described in Paragraph 3 of this Exhibit E.

(4)

On or before May 1 of each calendar year during the Lease Term (or of the
calendar year immediately succeeding the termination of this Lease), or as soon
thereafter as practical, Landlord shall furnish to Tenant a statement of the
Operating Expenses, the Operating





E-3

Initials:

Landlord: ______

Tenant: ______




--------------------------------------------------------------------------------







Expenses Per Square Foot of RA and the RA of the Premises for the previous
calendar year. If Tenant's total payments of Excess Operating Expenses for any
calendar year (or portion thereof) during the Lease Term (based on Landlord's
estimate of the Excess Operating Expenses) exceed the Excess Operating Expenses
actually due during such year (or portion thereof), then Landlord, at Landlord's
sole option, either shall credit to Tenant's account or shall refund to Tenant
any overpayment. Likewise, Tenant shall pay to Landlord within ten (10) days
after written demand, the amount by which the Excess Operating Expenses for any
calendar year (or portion thereof) during the Lease Term, exceed the Excess
Operating Expenses payments received by Landlord from Tenant for such calendar
Year (or portion thereof).

(5)

If the Applicable Leased Buildings taken as a whole shall be less than
ninety-five percent (95%) occupied during any calendar year, Operating Expenses
for such calendar year shall be increased to equal Operating Expenses for the
Applicable Leased Buildings as if they were 95% occupied during such calendar
year.

(6)

Tenant's obligation to pay additional rent pursuant to this Exhibit E shall
survive any termination or expiration of this Lease, and shall continue and
shall cover all periods up to the termination date of this Lease as calculated
pursuant to the Basic Lease Information. If Landlord terminates this Lease
without specifically waiving in writing Landlord's right to seek damages against
Tenant, Tenant's obligations to pay any and all additional rent pursuant to this
Lease shall not terminate as a result thereof.

(7)

Definitions. As used herein,

(a)

the term “Applicable Leased Buildings” shall mean Building K as shown on the
site plan for the Park provided that (i) if any of said Buildings shall not be
occupied by at least one tenant of Landlord for at least 180 days during any
calendar year, then such Building shall not be deemed an Applicable Leased
Building for such calendar year and (ii) if any Park Building other than the
Buildings listed above shall be occupied by at least one tenant of Landlord for
at least 180 days during any calendar year then such Building shall be deemed an
Applicable Leased Building for such calendar year;

(b)

the term “Applicable Share” shall mean 7.18%, provided that if the RA of any
Applicable Leased Building or any Park Building shall increase or decrease
such percentage shall be appropriately modified, it being the intent of the
parties that Applicable Share shall mean the aggregate RA of the Applicable
Leased Buildings divided by the RA of all Park Buildings; and

(c)

the term “Operating Expenses Per Square Foot of RA” shall mean Operating
Expenses during the calendar year in question divided by the aggregate RA of the
Applicable Leased Buildings.





E-4

Initials:

Landlord: ______

Tenant: ______




--------------------------------------------------------------------------------







EXHIBIT F

BANKRUPTCY

(1)

If a petition is filed by, or an order for relief is entered against, Tenant
under Chapter 7 of the United States Bankruptcy Code (the “Code”) and the
trustee of Tenant elects to assume this Lease for the purpose of assigning it,
the election or assignment, or both, may be made only if all of the terms and
conditions of subparagraph a(i) are satisfied. If the trustee fails to elect to
assume this Lease for the purpose of assigning it within sixty (60) days after
his appointment, this Lease will be deemed to have been rejected. Landlord shall
then immediately be entitled to possession of the Premises without further
obligation to Tenant or the trustee, and this Lease will be cancelled.
Landlord's right to be compensated for damages in the bankruptcy proceeding,
however, shall survive.

(a)

If Tenant files a petition for reorganization under Chapters 11 or 13 of the
Code or a proceeding that is filed by or against Tenant under any other chapter
of the Code is converted to a Chapter 11 or 13 proceeding and Tenant's trustee
or Tenant as a debtor-in-possession fails to assume this Lease within sixty (60)
days from the date of the filing of the petition or the conversion, the trustee
or the debtor-in-possession will be deemed to have rejected this Lease. To be
effective, an election to assume this Lease must be in writing and addressed to
Landlord and, in Landlord's business judgment, all of the following conditions,
which Landlord and Tenant acknowledge to be commercially reasonable, must have
been satisfied:

(i)

The trustee or the debtor-in-possession has cured or has provided to Landlord
adequate assurance, as defined in this subparagraph a, that:

(1)(A)

The trustee will cure all monetary defaults under this Lease within ten (10)
days from the date of the assumption; and

(B)

The trustee will cure all nonmonetary defaults under this Lease within thirty
(30) days from the date of the assumption.

(2)

The trustee or the debtor-in-possession has compensated Landlord, or has
provided to Landlord adequate assurance, as defined in this subparagraph a, that
within ten (10) days from the date of the assumption Landlord will be
compensated for any pecuniary loss Landlord incurred arising from the default of
Tenant, the trustee, or the debtor-in-possession as recited in Landlord's
written statement of pecuniary loss sent to the trustee or the
debtor-in-possession.

(3)

The trustee or the debtor-in-possession has provided Landlord with adequate
assurance of the future performance of each of Tenant's obligations under this
Lease; provided, however, that:





F-1







--------------------------------------------------------------------------------







(A)

The trustee or debtor-in-possession will also deposit with Landlord, as security
for the timely payment of rental, an amount equal to two months' Adjusted Rental
and other monetary charges accruing under this Lease;

(B)

From and after the date of the assumption of this Lease, the trustee or
debtor-in-possession will pay when due each Adjusted Rental payment due
hereunder; and

(C)

The obligations imposed upon the trustee or the debtor-in-possession will
continue for Tenant after the completion of bankruptcy proceedings.

(4)

Landlord has determined that the assumption of this Lease will not breach any
provision in any other lease, mortgage, financing agreement, or other agreement
by which Landlord is bound relating to the Premises.

(5)

For purposes of this subparagraph a, “adequate assurance” means that:

(A)

Landlord will determine that the trustee or the debtor-in-possession has, and
will continue to have, sufficient unencumbered assets after the payment of all
secured obligations and administrative expenses to assure Landlord that the
trustee or the debtor-in-possession will have sufficient funds to fulfill
Tenant's obligations under this Lease; and

(B)

An order will have been entered segregating sufficient cash payable to Landlord
and/or a valid and perfected first lien and security interest will have been
granted in property of Tenant, trustee, or debtor-in-possession that is
acceptable for value and kind to Landlord, to secure to Landlord the obligation
of the trustee or debtor-in-possession to cure the monetary or nonmonetary
defaults under this Lease within the time periods set forth above.

(b)

In the event that this Lease is assumed by a trustee appointed for Tenant or by
Tenant as debtor-in-possession under the provisions of subparagraph a and,
thereafter, Tenant is either adjudicated a bankrupt or files a subsequent
petition for rearrangement under Chapter 11 of the Code, then Landlord may
terminate, at its option, this Lease and all Tenant's rights under it, by giving
written notice of Landlord's election to terminate.

(c)

If the trustee or the debtor-in-possession has assumed this Lease, under the
terms of subparagraph a, to assign or to elect to assign Tenant's interest under
this Lease or the estate created by that interest to any other person, that
interest or estate may be assigned only if Landlord acknowledges in writing that
the intended assignee has provided adequate assurance, as defined in this
subparagraph c, of future





F-2







--------------------------------------------------------------------------------







performance of all of the terms, covenants, and conditions of this Lease to be
performed by Tenant

For the purposes of this subparagraph c, adequate assurance of future
performance means that Landlord has ascertained that each of the following
conditions has been satisfied:

(i)

The assignee has submitted a current financial statement, audited by a certified
public accountant, that shows a net worth and working capital in amounts
determined by Landlord to be sufficient to assure the future performance by the
assignee of Tenant's obligation under this Lease;

(ii)

If reasonably requested by Landlord, the assignee will obtain guarantees, in
form and substance satisfactory to Landlord, from one or more persons who
satisfy Landlord's standards of credit worthiness: and

(iii)

Landlord has obtained all consents or waivers from any third party required
under any lease, mortgage, financing arrangement, or other agreement by which
Landlord is bound, to enable Landlord to permit the assignment.

(d)

When, pursuant to the Code, the trustee or the debtor-in-possession is obligated
to pay reasonable use and occupancy charges for the use of all or part of the
Premises, the charges will not be less than the Adjusted Rental then required to
be paid by Tenant hereunder.

(e)

Neither Tenant's interest in this Lease nor any estate of Tenant created in this
Lease will pass to any trustee, receiver, or assignee for the benefit of
creditors, or any other person or entity, or otherwise by operation of law under
the laws of any state having jurisdiction of the person or property of Tenant,
unless Landlord consents in writing to this transfer. Landlord's acceptance of
rental or any other payments from any trustee, receiver, assignee, person, or
other entity will not be deemed to affect or alter (i) the need to obtain
Landlord's consent or (ii) Landlord's right to terminate this Lease for any
transfer of Tenant's interest under this Lease without such consent.








F-3





